Exhibit 10.72

 

$250,000,000

 

REVOLVING TRADE RECEIVABLES PURCHASE AGREEMENT

 

among

 

SANMINA-SCI MAGYARORSZÁG
ELEKTRONIKAI GYÁRTÓ KFT,

SANMINA MAGYARORSZÁG ELEKTROTECHNIKAI

RÉSZEGYSÉGGYÁRTÓ KFT,

SANMINA-SCI EMS HAUKIPUDAS OY,

SANMINA-SCI ENCLOSURE SYSTEMS OY,

SANMINA-SCI SYSTEMS SINGAPORE PTE. LTD.,

SANMINA-SCI ISRAEL MEDICAL SYSTEMS LTD.,

SANMINA-SCI SYSTEMS CANADA, INC.
and
SANMINA-SCI SYSTEMS (THAILAND), LTD.,
as Originators

 

SANMINA-SCI CORPORATION,
SANMINA-SCI UK LTD.,

SANMINA-SCI SYSTEMS SINGAPORE PTE. LTD.
and
SANMINA-SCI ISRAEL MEDICAL SYSTEMS LTD.,
as Servicers,

 

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO
as Purchasers,

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

 

Dated as of June 26, 2008

 

DEUTSCHE BANK AG NEW YORK, as Sole Advisor, Lead Arranger and Book Manager

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Section 1.

DEFINITIONS

1

 

1.1.

Defined Terms

1

 

1.2.

Other Definitional Provisions

14

 

 

 

Section 2.

THE INVESTMENTS

15

 

2.1.

Purchaser’s Investment Limits

15

 

2.2.

Procedure for Making Purchases

15

 

2.3.

Sale and Assignment

16

 

2.4.

Fees

16

 

2.5.

Computation and Payments; Commitment Fees

17

 

2.6.

Pro Rata Treatment and Payments

17

 

2.7.

Requirements of Law

18

 

2.8.

Taxes

19

 

2.9.

Indemnity

20

 

2.10.

Replacement of Purchasers

22

 

2.11.

Evidence of Purchased Interests

22

 

 

 

Section 3.

REPRESENTATIONS AND WARRANTIES

22

 

3.1.

Financial Condition

22

 

3.2.

No Change

23

 

3.3.

Existence; Compliance with Law

23

 

3.4.

Power; Authorization; Enforceable Obligations

23

 

3.5.

No Legal Bar

24

 

3.6.

Litigation

24

 

3.7.

No Default

24

 

3.8.

Ownership of Property; Liens

24

 

3.9.

Taxes

25

 

3.10.

Federal Regulations

25

 

3.11.

Investment Company Act; Other Regulations

25

 

3.12.

Accuracy of Information, etc

25

 

3.13.

Solvency

26

 

3.14.

Security Documents

26

 

3.15.

Principal Place of Business

26

 

3.16.

Accounting for Scheduled Receivables

26

 

 

 

Section 4.

CONDITIONS PRECEDENT

26

 

4.1.

Conditions Precedent to Initial Purchase

26

 

4.2.

Conditions Precedent to All Purchases

28

 

 

 

Section 5.

AFFIRMATIVE COVENANTS

29

 

5.1.

Financial Statements

29

 

5.2.

Payment of Obligations

30

 

5.3.

Maintenance of Existence; Compliance

30

 

5.4.

Maintenance of Property; Insurance

30

 

5.5.

Inspection of Property; Books and Records; Discussions

31

 

5.6.

Notices

31

 

i

--------------------------------------------------------------------------------


 

 

5.7.

Use of Proceeds

31

 

5.8.

Irrevocable Payment Instructions

32

 

5.9.

Ownership

32

 

5.10.

Further Assurances

32

 

5.11.

Offices, Records, Books of Account

32

 

5.12.

Sales, Liens, Etc

33

 

5.13.

Extension or Amendment of Receivables; Changes to Contract

33

 

5.14.

Status of Scheduled Receivables

33

 

5.15.

Account Generation and Servicing Practices

33

 

5.16.

Inconsistent Instructions

33

 

5.17

Designation of New Eligible Buyers and New Originators

33

 

 

 

Section 6.

SERVICER OBLIGATIONS

35

 

6.1.

Appointment of Servicer

35

 

6.2.

Duties of Servicers

36

 

6.3.

Reporting Requirements

36

 

6.4.

Deposit Requirements

37

 

 

 

Section 7.

TERMINATION EVENTS AND REMEDIES

37

 

 

 

Section 8.

THE ADMINISTRATIVE AGENT

39

 

8.1.

Appointment

39

 

8.2.

Delegation of Duties

40

 

8.3.

Exculpatory Provisions

40

 

8.4.

Reliance by Administrative Agent

41

 

8.5.

Notice of Termination

41

 

8.6.

Non-Reliance on Administrative Agent and Other Purchasers

41

 

8.7.

Indemnification

42

 

8.8.

Agent in Its Individual Capacity

43

 

8.9.

Successor Administrative Agent

43

 

8.10.

Determination Pursuant to Security Documents

44

 

8.11.

Merger of the Administrative Agent

44

 

 

 

Section 9.

MISCELLANEOUS

44

 

9.1.

Amendments and Waivers

44

 

9.2.

Notices

45

 

9.3.

No Waiver; Cumulative Remedies

47

 

9.4.

Survival of Representations and Warranties

47

 

9.5.

Payment of Expenses and Taxes

47

 

9.6.

Successors and Assigns; Participations and Assignments

48

 

9.7.

Adjustments; Set-off

50

 

9.8.

Counterparts

51

 

9.9.

Severability

51

 

9.10.

Integration

51

 

9.11.

Governing Law

51

 

9.12.

Submission To Jurisdiction; Waivers

51

 

9.13.

Waiver of Immunities

52

 

9.14.

Judgment Currency

52

 

9.15.

Acknowledgements

53

 

9.16.

Grant of Security Interest

53

 

9.17.

WAIVERS OF JURY TRIAL

53

 

9.18.

Confidentiality

53

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.1A

 

Purchasers’ Investment Limits

Schedule 1.1B

 

Eligible Buyers, Obligor Limits and Applicable Margins

Schedule 1.1C

 

Collection Accounts

Schedule 1.1D

 

Contingent Eligible Buyers

Schedule 3.4

 

Consents, Authorizations, Filings and Notices

Schedule 3.14

 

Actions to Perfect Ownership Interests in Receivables (or Security Interests in
Collateral)

Schedule 3.15

 

Principal Places of Business

 

 

 

Exhibits

 

 

 

Exhibit A

 

Form of Collateral Assignment Agreement

Exhibit B

 

Form of Irrevocable Payment Instructions

Exhibit C

 

Form of Opinion of Singapore Counsel to Sanmina Singapore

Exhibit D

 

Form of Opinion of Hungarian Counsel to Sanmina Hungary and to Enclosure Hungary

Exhibit E

 

Form of Opinion of U.S. Counsel to the Servicers and the Originators

Exhibit F

 

Form of Closing Certificate

Exhibit G

 

Form of Assignment and Acceptance

Exhibit H

 

Form of Collateral Account Agreement

Exhibit I

 

Form of Purchase Notice

Exhibit J

 

Form of Servicers’ Report

Exhibit K

 

Form of Receivables Presentation

Exhibit L

 

Form of Purchase Calculation Notice

Exhibit M

 

Form of Hungarian Receivables Transfer Agreement

Exhibit N

 

Form of Canadian Deed of Assignment

Exhibit O

 

Form of Guarantee

Exhibit P

 

Form of Finnish Receivables Transfer Agreement

Exhibit Q

 

Form of Singapore Assignment Agreement

Exhibit R

 

Form of Thailand Assignment Agreement

 

iii

--------------------------------------------------------------------------------


 

REVOLVING TRADE RECEIVABLES PURCHASE AGREEMENT (this “Agreement”), dated as of
June 26, 2008, among Sanmina-SCI Magyarország Elektronikai Gyártó Kft, a limited
liability company incorporated under the laws of the Republic of Hungary
(“Sanmina Hungary”), Sanmina Magyarország Elektrotechnikai Részegységgyártó Kft,
a limited liability company incorporated under the laws of the Republic of
Hungary (“Enclosure Hungary”), Sanmina-SCI EMS Haukupudas OY, a limited
liability company incorporated under the laws of the Republic of Finland
(“Sanmina Finland”), Sanmina-SCI Enclosure Systems OY, a limited liability
company incorporated under the laws of the Republic of Finland  (“Enclosure
Finland”), Sanmina-SCI Systems Singapore Pte. Ltd, a limited liability company
incorporated under the laws of Singapore (“Sanmina Singapore”), Sanmina-SCI
Israel Medical Systems Ltd., a limited liability company incorporated under the
laws of Israel (“Sanmina Israel”), Sanmina-SCI Systems Canada, Inc., a
corporation incorporated under the laws of the Province of Nova Scotia, Canada
(“Sanmina Canada”) and Sanmina-SCI Systems (Thailand) Ltd., a limited liability
company organized and existing under the laws of the Kingdom of Thailand
(“Sanmina Thailand”), as originators hereunder (individually, an “Originator”
and collectively, in such capacities, the “Originators”), and Sanmina-SCI
Corporation, a Delaware corporation (“Sanmina-SCI”), Sanmina-SCI UK Ltd., a
company organized and existing with limited liability under the laws of England
and Wales (“Sanmina United Kingdom”) Sanmina Israel and Sanmina Singapore as
servicers hereunder (Sanmina-SCI, Sanmina United Kingdom, Sanmina Israel and
Sanmina Singapore being, collectively, in such capacities, the “Servicers”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Purchasers”) and DEUTSCHE BANK AG, NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.    DEFINITIONS

 

1.1.          Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1:

 

“Account Banks”:  Deutsche Bank AG, New York Branch and each other bank
hereafter designated by the Servicers upon not less than 45 days’ prior written
notice to the Administrative Agent, so long as each such bank has executed and
delivered a deposit account control agreement and other security agreements that
the Administrative Agent requires and is reasonably acceptable to the
Administrative Agent.

 

“Administrative Agent”:  Deutsche Bank AG, New York Branch, as the
administrative agent for the Purchasers under this Agreement and the other
Transaction Documents, together with any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Margin”:  as set forth on Schedule 1.1B.

 

“Applicable Percentage”:  95%.

 

“Assignee”:  as defined in Section 9.6(c).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit G.

 

“Assignor”:  as defined in Section 9.6(c).

 

“Bank of America Credit Agreement”:  the Amended and Restated Credit and
Guaranty Agreement, dated as of December 16, 2005, among Sanmina-SCI, certain of
its subsidiaries as guarantors, various lenders, Bank of America, N.A., as
Initial Issuing Bank, Citicorp USA Inc., as Syndication Agent, Citibank, N.A.,
as Collateral Agent, and Bank of America, N.A., as Administrative Agent, as
amended by Amendment No. 1 to Amended and Restated Credit and Guaranty
Agreement, dated as of June 30, 2006, Amendment No. 2 and Waiver to Amended and
Restated Credit and Guaranty Agreement, dated as of October 13, 2006, Amendment
No. 3 and Waiver to Amended and Restated Credit and Guaranty Agreement, dated as
of December 29, 2006, and Amendment No. 4 to Amended and Restated Credit and
Guaranty Agreement, dated as of June 5, 2007.

 

“Benefitted Purchaser”:  as defined in Section 9.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to determinations of interest rates in connection
with the Investments in Dollars, such day is also a day for trading by and
between banks in Dollar deposits in London, England; provided further however,
that for purposes of any determination of the Euribor Rate, such day is also a
day on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System is open.

 

“Canadian Receivables Transfer Agreement”:  a deed of assignment substantially
in the form of Exhibit N hereto.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt security convertible into or exchangeable for such interest.

 

“Change of Control”:  means, with respect to Sanmina-SCI, at any time: (a) any
“person” or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
35% or more on a fully diluted basis of the

 

2

--------------------------------------------------------------------------------


 

voting and/or economic interest in the Capital Stock of Sanmina-SCI; or
(ii) shall have obtained the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
Sanmina-SCI; (b) during any period of 12 consecutive months, the majority of the
seats (other than vacant seats) on the board of directors (or similar governing
body) of Sanmina-SCI cease to be occupied by Persons who either (i) were members
of the board of directors of Sanmina-SCI on June 26, 2008, or (ii) were
nominated for election by the board of directors of Sanmina-SCI, a majority of
whom were directors on June 26, 2008 or whose election or nomination for
election was previously approved by a majority of such directors or directors
elected in accordance with this clause (ii); or (c) any “change of control” or
similar event under and as defined in any documentation relating to any Material
Indebtedness.

 

“Closing Date”:  the date of satisfaction in respect of an Originator, as
notified by the Administrative Agent to the Servicers and the Purchasers, of the
conditions precedent set forth in Section 4.1 hereof.

 

“Collateral”:  all the collateral pledged or purported to be pledged pursuant to
any of the Security Documents.

 

“Collateral Account Agreement”:  the Collateral Account Agreement, dated as of
the date hereof, among the Originators, the Servicers and the Administrative
Agent, substantially in the form of Exhibit H hereto, as amended, supplemented
or otherwise modified from time to time.

 

“Collateral Assignment Agreement”:  the Collateral Assignment Agreement, dated
as of the date hereof, among the Originators and the Administrative Agent,
substantially in the form of Exhibit A hereto, as amended, supplemented or
otherwise modified from time to time.

 

“Collection Accounts”:  each of those accounts specified on Schedule 1.1C for
the respective Originator, maintained with the Administrative Agent and such
other accounts for the receipt of collections under the Collateral Account
Agreement maintained with the Administrative Agent (and added to Schedule 1.1C
from time to time, which shall be deemed incorporated into this Agreement) or
with an Account Bank.

 

“Collections”:  all collections and other proceeds received and payment of any
amounts owed in respect of Scheduled Receivables, including, without limitation,
purchase price, finance charges, interest and all other charges, or applied to
amounts owed in respect of such Scheduled Receivables (including without
limitation, insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the applicable Obligor
or any other Person directly or indirectly liable for the payment of such
Scheduled Receivable and available to be applied thereon) and all other proceeds
of such Scheduled Receivable.

 

“Contingent Eligible Buyers”: means the companies listed in Schedule 1.1D.

 

“Contract”: means, with respect to any Scheduled Receivable, any and all
contracts, understandings, instruments, agreements, leases, invoices, notes or
other writings pursuant to which such Scheduled Receivable arises or which
evidences such Scheduled Receivable or under which the applicable Obligor
becomes or is obligated to make payment in respect of such Scheduled Receivable.

 

3

--------------------------------------------------------------------------------


 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and “Controlling”
and “Controlled” shall have meanings correlative thereto.

 

“Defaulted Receivable”:  a Scheduled Receivable that is unpaid and outstanding
on the date 30 days after the end of the Yield Period therefor.

 

“Deferred Purchase Price”:  amounts payable to the Originators pursuant to
Section 2.6(d).

 

“Dilution”:  any adjustment in the outstanding principal balance of a Scheduled
Receivable attributable to any credits, rebates, billing errors, sales or
similar taxes, discounts, setoffs, disputes, chargebacks, returns, allowances or
similar items.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Distribution Date”:  with respect to any Purchase Date, the date or dates which
shall be not later than the last day of the Yield Period for Scheduled
Receivables purchased on such Purchase Date, on which the Collections on
Scheduled Receivables to be purchased on such date will be distributed to the
Purchasers from the applicable Collection Account.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Eligible Buyer”:  each of those entities specified on Schedule 1.1B and such
additional “Eligible Buyers” as may be added from time to time in accordance
with Section 5.17.  Eligible Buyers currently are either the Tranche A Eligible
Buyers or the Tranche B Eligible Buyers.

 

“Eligible Receivables”:  on an applicable Purchase Date, any Receivable
(i) which has a Scheduled Due Date and which Scheduled Due Date is not later
than 60 days thereafter, (ii) which is an “account” as defined in the UCC,
(iii) which is denominated and payable in Dollars in the United States, Euros in
Europe or in another currency acceptable to the Administrative Agent,
(iv) which, together with the related Contract, is in full force and effect and
constitutes the legal, valid and binding obligation of the applicable Obligor
enforceable against each such Obligor in accordance with its terms and subject
to no counterclaim or other defense on the applicable Purchase Date; (v) which
satisfies all applicable requirements of the Servicers’ standard customer credit
policies, including that the Receivable is not delinquent or defaulted,
(vi) which has a Scheduled Due Date not later than 60 days after the Facility
Termination Date, (vii) which was generated in the ordinary course of the
applicable Originator’s business, and (viii) in respect of which an Irrevocable
Payment Instruction (including Notification as contemplated hereunder) has been
given to the pertinent Eligible Buyer, in the case of Eligible Buyers 
(x) located in France, such notice shall have been acknowledged by the Eligible
Buyer

 

4

--------------------------------------------------------------------------------


 

or delivered in a manner acceptable to the Administrative Agent, or (y) to which
Sanmina Thailand has made sales, such notice shall have been acknowledged in
form and substance satisfactory to the Administrative Agent.

 

“Enclosure Finland Collection Accounts”:  as defined in the Collateral Account
Agreement.

 

“Enclosure Hungary Collection Accounts”:  as defined in the Collateral Account
Agreement.

 

“Euribor Rate”:   with respect to each day during each Yield Period for
Investments in Euros, the rate per annum determined on the basis of the
overnight offered rate for deposits in Euros of Deutsche Bank AG, Frankfurt head
office to prime banks in the Euro-zone interbank markets, as of 11:00 A.M.,
Brussels time, on each such day, and in a principal amount not less than the
equivalent of US$1 million in Euros that is representative of a single
transaction in Euros in that market at that time.

 

“Euros”:  the currency introduced on January 1, 1999 pursuant to the Treaty
establishing the European Union.

 

“Euro-zone”:  the region comprising member states of the European Union that
have adopted the single currency in accordance with the relevant Treaty of the
European Union, as amended.

 

“Facility Termination Date” means the earlier of (i) June 26, 2010, and (ii) the
date on which the Administrative Agent delivers to the Servicers a notice of
termination as a result of a Termination Event in accordance herewith (or the
date on which such termination becomes effective automatically pursuant to
Section 7).

 

“Fee Letter”:  the fee letter referred to in Section 2.4.

 

“Finnish Receivables Transfer Agreement”:  a transfer agreement substantially in
the form of Exhibit P hereto.

 

“Funding Office”:  the first office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Servicers
and the Purchasers.

 

“GAAP”:  the generally accepted accounting principles of the applicable
jurisdiction.

 

“Goods”:  electronic parts, assemblies and other manufactured products produced
by Sanmina-SCI  or its Subsidiaries.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

5

--------------------------------------------------------------------------------


 

“Group Members”:  the collective reference to Sanmina-SCI and its consolidated
Subsidiaries.  “Group Member” shall refer to any of such Group Members.

 

“Guarantee”:  the guarantee of the Guarantor substantially in the form of
Exhibit P hereto.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the relevant Originator in good faith.

 

“Guarantor”:  Sanmina-SCI in its capacity as guarantor under the Guarantee.

 

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hungarian Receivables Transfer Agreement”: a transfer agreement substantially
in the form of Exhibit M hereto.

 

“Hungary”:  the Republic of Hungary and any governmental subdivision thereof.

 

“Incipient Termination Event”: any event which, with the giving of notice, the
lapse of time, or both, would become a Termination Event.

 

“Increase Effective Date”:  as defined in Section 5.17(c).

 

6

--------------------------------------------------------------------------------


 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or Purchaser under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (j) for the purposes of Section 7(e) only, all
obligations of such Person in respect of Hedge Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including,
without limitation, any partnership in which such Person is a general partner)
to the extent such Person is liable therefor as a result of a direct statutory
or contractual provision; provided that in no event shall the term
“Indebtedness” include (x) any indebtedness or other obligations under any
overdraft or cash management facility; provided, further that such indebtedness
or other obligations are incurred in the ordinary course of business, and are
repaid in full no later than the Business Day immediately following the date on
which they were incurred, or (y) any trade payable incurred in the ordinary
course or (z) any operating lease.

 

“Indemnified Amounts” any and all claims, damages, costs, expenses, losses and
liabilities (including all reasonable fees and other charges of any law firm or
other external counsel).

 

“Indemnified Person”:  the Lead Arranger, the Administrative Agent, the
Purchasers and their respective Affiliates, together with their respective
officers, directors, employees, advisors, agents, successors, transferees and
assigns and controlling persons.

 

“Indemnified Taxes”:  as defined in Section 2.8(a).

 

“Initial Purchase Price”:  means, in respect of Scheduled Receivables of an
Eligible Buyer that are the object of a purchase hereunder, the Applicable
Percentage of the invoice/face amount of such Scheduled Receivables as set out
in the relevant Purchase Notice.

 

“Insolvency Proceeding”:  (a) any case, action or proceeding before any court of
any Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; and, in the
case of clause (a) or (b), undertaken under U.S. Federal, state or foreign law,
including the U.S. Federal Bankruptcy Code.

 

7

--------------------------------------------------------------------------------


 

“Investment”:  the amount to be paid by the Purchasers for the account of the
Originators with respect to a Purchased Interest, which will be equal to the
Applicable Percentage of the invoice/face amount of the corresponding Eligible
Receivable plus the Deferred Purchase Price therefor.

 

“Irrevocable Payment Instruction”:  each Irrevocable Payment Instruction,
substantially in the form of Exhibit B, included by the applicable Originator in
the relevant invoice to an Eligible Buyer in respect of Receivables or in such
other form as is acceptable to the Administrative Agent, providing for payment
of such Receivables to a Collection Account.  The Irrevocable Payment
Instructions provided by Sanmina Canada and Sanmina Israel in respect of
Scheduled Receivables to be acquired on any Purchase Date shall include the form
of the Notification contained in the Irrevocable Payment Instruction.

 

“Lead Arranger”:  Deutsche Bank AG New York.

 

“LIBOR Rate”:  with respect to each day during each Yield Period for Investments
in Dollars, the rate that appears on the Telerate British Bankers Assoc.
Interest Settlement Rates Page (the display designated as Page 3750 on the
Telerate System Incorporated Service or such other page as may replace such
page on such service for the purpose of displaying the rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market),
as determined by the Administrative Agent, based in each case on the overnight
rate at approximately 11:00 a.m. London, England time on such day of
determination.  If any date of determination hereunder is not a Business Day in
London, England, the applicable LIBOR Rate shall be the rate determined for the
next preceding Business Day in London, England.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Material Adverse Effect”:  a material adverse effect on (a) the Purchased
Interests, (b) the business, assets, property, operations or condition
(financial or otherwise) of Sanmina-SCI, the Originators and their Subsidiaries,
taken as a whole, or (c) the validity or enforceability of any of the
Transaction Documents or the rights and remedies of the Administrative Agent or
the Purchasers thereunder.

 

“Material Indebtedness”:  any Indebtedness or obligations in respect of one or
more Hedge Agreements of Sanmina-SCI evidencing an aggregate outstanding
principal amount exceeding $10.0 million.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Sanmina-SCI in
respect of any Hedge Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Sanmina-SCI would be required to
pay if such Hedge Agreement were terminated at such time.

 

“New Eligible Buyer”:  as defined in Section 5.17.

 

“New Originator”:  as defined in Section 5.17.

 

8

--------------------------------------------------------------------------------


 

“Notification”:  the notification comprising an exhibit to the Hungarian
Receivables Transfer Agreement, the Finnish Receivables Transfer Agreement, the
Singapore Assignment Agreement and the Thailand Assignment Agreement, to be
delivered in respect of each sale of Scheduled Receivables, to each Eligible
Buyer and comprising a part of the Irrevocable Payment Instruction, in the case
of each other Originator.

 

“Obligations”:  all amounts payable as indemnity hereunder and all other
obligations and liabilities of the Originators and the Servicers to the
Administrative Agent or to any Purchaser, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Transaction Document or any other document made, delivered or given in
connection herewith or therewith, whether on account of interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent or to any Purchaser that are required to be paid by the Originators
pursuant hereto) or otherwise.

 

“Obligor”:  with respect to any Receivable, the Eligible Buyer obligated to make
payments with respect to such Receivable and any guarantor of such Eligible
Buyer’s obligations.

 

“Obligor Adverse Change”:  with respect to any Eligible Buyer, any event or
circumstance (when taken alone or together with any previous event or
circumstance) which, in the good faith opinion of the Administrative Agent,
represents an adverse change in the financial condition, assets or business of
such Eligible Buyer that could be reasonably expected to affect materially and
adversely the ability of such Eligible Buyer to perform its obligations under
the Receivables of such Eligible Buyer or otherwise adversely affects the
creditworthiness of such Eligible Buyer, based on the Administrative Agent’s
internal credit rating criteria.

 

“Obligor Limits”:  the specified limit on the aggregate stated net amount
payable (net of credit memos) of Scheduled Receivables of any Eligible Buyer
that may be outstanding at any time hereunder, as set forth on Schedule 1.1B. 
The Obligor Limits in respect of any Eligible Buyer are subject to reduction or
cancellation by the Administrative Agent in the event of an Obligor Adverse
Change, any such reduction or cancellation to be notified by the Administrative
Agent to the Servicers promptly in writing (it being understood that any such
reduction or cancellation shall not apply to Scheduled Receivables that have
been purchased prior to the date of such reduction or cancellation).

 

“Organizational Documents”:  with respect to any Person, its charter and
by-laws, or other organizational or governing documents, and, in each case, any
stockholder or similar agreements between and among the holders of ownership
interests in such Person.

 

“Originators”:  as defined in the preamble hereto.

 

“Other Taxes”:  any and all present or future value added taxes (VAT), stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Transaction Document.

 

9

--------------------------------------------------------------------------------


 

“Participant”:  as defined in Section 9.6(b).

 

“Payment Account”:  as defined in Section 2.6(b).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Purchase Calculation Notice”:  a notice delivered by the Administrative Agent
to the Purchasers with a copy to the Servicers to the effect required by
Section 2.2 and substantially in the form of Exhibit L hereto.

 

“Purchase Date”:  each date prior to the Facility Termination Date on which the
Originators propose to sell to the Purchasers ownership interests in the
Scheduled Receivables identified in the related Purchase Notice.

 

“Purchased Interest”:  at any time the undivided ownership interest of the
Purchasers acquired pursuant to this Agreement from the Originators in the
Scheduled Receivables reflected in the applicable Purchase Notice, Collections
with respect to such Receivables and proceeds of, and amounts received or
receivable under any or all of the foregoing; provided, however, that the
Purchased Interest shall never be more than the outstanding balance of the
related Scheduled Receivables as of the date the related Purchase Notice is sent
to the Administrative Agent.

 

“Purchase Notice”:  a notice delivered by the Servicers to the Administrative
Agent in respect of a prospective sale of Scheduled Receivables, substantially
in the form of Exhibit I hereto.

 

“Purchase Rate”:  for each day during the applicable Yield Period, a rate per
annum equal to the LIBOR Rate or the Euribor Rate, as the case may be, plus the
Applicable Margin.

 

“Purchaser Affiliate”:  (a) any Affiliate of any Purchaser, and (b) any Person
that is administered or managed by any Purchaser and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Purchasers”:  as defined in the preamble hereto.

 

“Purchaser’s Investment Limit”:  as to any Purchaser, the obligation of such
Purchaser, if any, to make an Investment in Tranche A Receivables or Tranche B
Receivables, or some or all of such Tranches, in an amount not to exceed the
amount for such Tranche set forth under the heading “Purchaser’s Investment
Limit” opposite such Purchaser’s name on Schedule 1.1A hereto.  As of the date
hereof, the aggregate amount of the Purchasers’ Investment Limits in Tranche A
Receivables is $41,000,000 and the aggregate amount of the Purchaser’s
Investment Limits in Tranche B Receivables is $0. The Purchasers’ Investment
Limits shall be increased following the addition of a Contingent Eligible Buyer
as an Eligible Buyer in accordance with the procedures established in
Section 5.17; provided, however, that in no event shall the aggregate amount of
the Purchaser’s Investment Limits exceed $250,000,000.

 

10

--------------------------------------------------------------------------------


 

“Purchaser’s Investment Percentage”:  as to any Purchaser, the percentage which
such Tranche A or Tranche B Purchaser’s Investment Limit (if any), as the case
may be, then constitutes of the aggregate Tranche A or Tranche B Purchasers’
Investment Limits, as the case may be (or if, at any time after the initial
Purchase Date,  all of the Tranche A and Tranche B Purchasers’ Investment Limits
have been reached, the percentage which the aggregate amount of such Purchaser’s
Investments in Tranche A or Tranche B Receivables, as the case may be, then
outstanding constitutes of the aggregate amount of the Investments in Tranche A
or Tranche B Receivables, as the case may be, then outstanding).

 

“Ramp-Up Period”:  as defined in Section 5.8.

 

“Receivable”:  an account receivable in Dollars or Euros created by the sale of
Goods by an Originator to an Eligible Buyer.

 

“Receivables Presentation”:  a presentation by the Servicers to the
Administrative Agent substantially in the form of Exhibit K hereto.

 

“Receivables Transfer Agreements”:  means each of the Hungarian Receivables
Transfer Agreements, the Canadian Receivables Transfer Agreements, the Finnish
Receivables Transfer Agreements, the Singapore Assignment Agreement, the
Thailand Assignment Agreement, or all of them collectively.

 

“Register”:  as defined in Section 9.6(d).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Required Purchasers”:  at any time, the holders of more than 50% of (a) until
the initial Purchase Date, the Purchaser’s Investment Limits, as the case may
be, then in effect and (b) thereafter, the sum of the aggregate unpaid principal
amount of the Investments then outstanding.

 

“Required Tranche Purchasers”:  at any time, the holders of more than 50% of
(a) in the case of the Tranche A Purchasers, the sum of the aggregate unpaid
principal amount of Investments in Tranche A Receivables then outstanding, or
(b) in the case of the Tranche B Purchasers, until the initial Purchase Date of
Tranche B Receivables, the Tranche B Purchaser’s Investment Limits then in
effect and thereafter, the sum of the aggregate unpaid principal amount of
Investments in Tranche B Receivables then outstanding.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief financial officer, vice president, treasurer, or any other duly
authorized officer or attorney-in-fact of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person.

 

11

--------------------------------------------------------------------------------


 

“Sanmina Canada Collection Accounts”:  as defined in Schedule 1.1C.

 

“Sanmina Facility”:  as defined in Section 6.5.

 

“Sanmina Finland Collection Accounts”:  as defined in Schedule 1.1C.

 

“Sanmina Hungary Collection Accounts”:  as defined in the Schedule 1.1C.

 

“Sanmina Israel Collection Accounts”:  as defined in the Schedule 1.1C.

 

“Sanmina Reports”:  as defined in Section 3.12.

 

“Sanmina Singapore Collection Accounts”:  as defined in the Schedule 1.1C.

 

“Sanmina Thailand Collection Accounts”:  as defined in the Schedule 1.1C.

 

“Scheduled Due Date”:  the date on which a Scheduled Receivable becomes due and
payable in accordance with the related Contract and draft or invoice therefor.

 

“Scheduled Receivable”:  the Eligible Receivables, the outstanding balances of
which are reflected in the applicable Purchase Notice and subsequently purchased
pursuant to Section 2.2.

 

“SEC”:  the United States Securities and Exchange Commission.

 

“Secured Parties”:  as defined in Section 4.4 of the Collateral Assignment
Agreement.

 

“Security Documents”:  the Collateral Assignment Agreement, the Collateral
Account Agreement, each Receivables Transfer Agreement and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on or
ownership interest in any property of any Person to secure the Obligations of
any Originator under any Transaction Document.

 

“Servicers”:  the meaning set forth in the preamble to this Agreement.

 

“Singapore Assignment Agreement”:  an assignment agreement substantially in the
form of Exhibit Q hereto.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable U.S. federal bankruptcy laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim,” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if

 

12

--------------------------------------------------------------------------------


 

such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

 

“Subsidiary”:  as to any Person, an entity of which more than 50% of the
ordinary voting Capital Stock are owned by such Person, or the management of
which is otherwise Controlled, directly or indirectly, by such Person acting
alone.

 

“Termination Event”:  any of the events specified in Section 7, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Thailand Assignment Agreement”:  an assignment agreement substantially in the
form of Exhibit S hereto.

 

“Tranche”:  Tranche A or Tranche B or any additional tranche(s), if any,
relating to New Eligible Buyers, as the case may be, comprising the obligation
of the applicable Purchasers to acquire Tranche A Receivables, Tranche B
Receivables or Receivables of such New Eligible Buyers, as the context may
require, and the related rights in respect of such Receivables.

 

“Tranche A Collateral”:  as defined in Section 2.(a)(i) of the Collateral
Assignment Agreement.

 

“Tranche A Collections”:  Collections in respect of Tranche A Receivables.

 

“Tranche A Collection Accounts”:  as defined in Section 2.1 of the Collateral
Account Agreement.

 

“Tranche A Commitment Fee”:  as defined in Section 2.5(c).

 

“Tranche A Eligible Buyer”:  as defined in Schedule 1.1B.

 

“Tranche A Obligations”:  Obligations owed to a Tranche A Purchaser.

 

“Tranche A Purchaser”:  a Purchaser that has a Purchaser’s Investment Limit for
Tranche A Receivables.

 

“Tranche A Purchaser’s Investment Limit”:  the Purchaser’s Investment Limit of a
Tranche A Purchaser.

 

“Tranche A Purchaser’s Investment Percentage”:  the Purchaser’s Investment
Percentage of a Tranche A Purchaser.

 

“Tranche A Receivable”:  a Scheduled Receivable arising from a sale of Goods to
the Tranche A Eligible Buyers.

 

“Tranche B Collateral”:  as defined in Section 2(b)(i) of the Collateral
Assignment Agreement.

 

“Tranche B Collections”:  Collections in respect of Tranche B Receivables.

 

13

--------------------------------------------------------------------------------


 

“Tranche B Collection Account”:  as defined in Section 2.1 of the Collateral
Account Agreement.

 

“Tranche B Commitment Fee”:  as defined in Section 2.5(c).

 

“Tranche B Eligible Buyer”:  as defined in Schedule 1.1B.

 

“Tranche B Obligations”:  Obligations owed to a Tranche B Purchaser.

 

“Tranche B Purchaser”:  a Purchaser that has a Purchaser’s Investment Limit for
Tranche B Receivables.

 

“Tranche B Purchaser’s Investment Limit”:  the Purchaser’s Investment Limit of a
Tranche B Purchaser.

 

“Tranche B Purchaser’s Investment Percentage”:  the Purchaser’s Investment
Percentage of a Tranche B Purchaser.

 

“Tranche B Receivable”:  a Scheduled Receivable arising from a sale of Goods to
the Tranche B Eligible Buyer.

 

“Transaction Documents”:  this Agreement, the Guarantee and the Security
Documents.

 

“Transferee”:  any Assignee or Participant.

 

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

“UCC Financing Statement”: a financing statement on Form UCC-1 (or Form UCC-3)
in the form required under the applicable UCC to perfect a security interest in
Collateral or an ownership interest in Receivables, in each case that is
perfected by filing.

 

“United Kingdom”:  the United Kingdom of England and Wales and any governmental
subdivision thereof.

 

“United States”:  the United States of America.

 

“Yield Period”:  as to any Investment, the period commencing on (and including)
the Purchase Date and ending on but excluding the date 90 days after the
applicable Purchase Date.  The final Yield Period shall end 90 days after the
Facility Termination Date.

 

1.2.          Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Transaction Documents or any certificate or other
document made or delivered pursuant hereto or thereto.

 

(b)           As used herein and in the other Transaction Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Originator or Servicer not defined in
Section 1.1 and accounting terms partly

 

14

--------------------------------------------------------------------------------


 

defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP in the jurisdiction of the respective
Originator or Servicer, as the case may be, (ii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iii) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including, without limitation, cash, Capital
Stock, securities, revenues, accounts, leasehold interests and contract rights
and (iv) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2.    THE INVESTMENTS

 

2.1.                              Purchaser’s Investment Limits.  Subject to the
terms and conditions hereof, each Purchaser severally agrees to purchase from
time to time from the Originators on a revolving basis, without recourse (except
as expressly provided herein) ownership interests (i) in the case of a Tranche A
Purchaser, equal to its Tranche A Purchaser’s Investment Percentage of all
Tranche A Receivables in an amount not to exceed at any time outstanding the
amount of its Tranche A Purchaser’s Investment Limit for and, together with
other Tranche A Purchasers, an amount not to exceed at any time outstanding the
Obligor Limit for each Tranche A Eligible Buyer, and (ii) in the case of the
Tranche B Purchaser, equal to its Tranche B Purchaser’s Investment Percentage of
all Tranche B Receivables in an amount not to exceed at any time outstanding the
amount of its Investment Limit for Tranche B Receivables and, together with
other Tranche B Purchasers, an amount not to exceed at any time outstanding the
Obligor Limit for each Tranche B Eligible Buyer.  The Purchasers’ Investment
Limits shall be reduced to zero and cancelled on the Facility Termination Date. 
The Originators (acting through the Servicers) may reduce the Purchasers’
Investment Limits on a pro rata basis on any Purchase Date without penalty on 30
days’ prior written notice to the Administrative Agent.

 

2.2.                              Procedure for Making Purchases.  Each purchase
of a Scheduled Receivable hereunder shall be made as follows:  The Servicers
shall give the Administrative Agent an irrevocable Purchase Notice (which
Purchase Notice must be received by the Administrative Agent prior to 2:00 p.m.,
New York City time, not less than one Business Day prior to the anticipated
Purchase Date in the case of purchases in Dollars and not less than two Business
Days prior to the anticipated Purchase Date in the case of purchases in Euros)
requesting that the applicable Purchasers make the Investments in an amount not
less than $20,000,000 or its equivalent in Euros (or, with the consent of all
Purchasers, in an amount less than $20,000,000 or its equivalent in Euros) and
related Receivables Presentation and specifying, for each Originator for such
Purchase Date, (A) the aggregate amount, and currency, of the Scheduled
Receivables, (B) the anticipated Purchase Date (which must be a Business Day),
(C) 

 

15

--------------------------------------------------------------------------------


 

the related Scheduled Due Dates, (D) the proposed amount of the Investment, and
(E) transmitting a schedule of the Scheduled Receivables substantially in the
form of Exhibit K, identifying the outstanding amount and Scheduled Due Date of
such Receivables and the other information required by the form of Receivables
Presentation.  None of such Scheduled Receivables shall have been the subject of
a prior Purchase Notice unless such Scheduled Receivable has been repurchased by
the relevant Originator and rebilled to an Eligible Buyer (for the avoidance of
doubt, it is agreed that such schedule may be transmitted to the Administrative
Agent by e-mail). The Dollar equivalent of any Scheduled Receivable denominated
in Euros shall be determined for purposes of the Purchase Notice by the
Administrative Agent at the spot rate of exchange of Deutsche Bank AG at
11:00 a.m. (New York time) on the date of the Purchase Notice.  The Euro
equivalent of any Obligor Limit or of the Purchaser’s Investment Limits shall be
determined on any date of determination by the Administrative Agent at the spot
rate of exchange of Deutsche Bank AG at 11: 00 a.m. (New York time) on such date
of determination. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Purchaser thereof.  Not later than 3:00 p.m. (New York
time) on the Business Day preceding the related Purchase Date, the
Administrative Agent shall send to each Purchaser a notice substantially in the
form of Exhibit L (the “Purchase Calculation Notice”) setting forth a
calculation of the related Purchased Interest.  The aggregate outstanding
Investments for a Tranche shall not exceed the Purchasers’ aggregate Investment
Limit for such Tranche.  Any Indemnified Amount then due and payable hereunder
shall be notified to the Servicers, which may either pay such Indemnified Amount
or authorize the Administrative Agent to deduct such amount from the amount of
the Investment to be made on such Purchase Date, and the Originators hereby so
authorize such deduction, and the amount thereof shall be accounted for in the
Purchase Calculation Notice.  Not later than 12:00 Noon, New York City time, on
the relevant Purchase Date, each Purchaser with a Purchaser’s Investment Limit
for such Tranche of Receivables shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds in Dollars equal
to the Purchaser’s Investment Percentage of the relevant Investment by credit to
the Administrative Agent’s purchase account.  The Administrative Agent shall,
upon satisfaction of the conditions precedent to such purchase, credit the
account of the Servicers on the books of such office of the Administrative Agent
with the aggregate of the amounts of the Investment made available to the
Administrative Agent by the Purchasers in immediately available funds.

 

2.3.                              Sale and Assignment.  On each Purchase Date,
effective upon the payment contemplated by Section 2.2 and (i) the giving of the
Notification, in each case in respect of the Scheduled Receivables being sold on
such Purchase Date and (ii) in the case of Sanmina Hungary, Enclosure Hungary,
Sanmina Finland, Enclosure Finland, Sanmina Canada, Sanmina Singapore and
Sanmina Thailand, upon the execution and delivery of the respective Receivables
Transfer Agreement in respect of the Scheduled Receivables being sold on such
Purchase Date and of the Notification to the applicable Eligible Buyer
thereunder, each Originator hereby sells and assigns to the relevant Purchasers
the Purchased Interest in each Scheduled Receivable reflected in the applicable
Purchase Notice.

 

2.4.                              Fees.  The Originators jointly and severally
agree to pay to the Administrative Agent and the Lead Arranger the fees in the
amounts and on the dates previously agreed to in accordance with the Fee Letter
among the Originators and the Lead Arranger dated June 23, 2008 (the “Fee
Letter”).

 

16

--------------------------------------------------------------------------------


 

2.5.                              Computation and Payments; Commitment Fees. 
(a)  Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed.

 

(b)           The Administrative Agent shall, at the request of the Servicers,
deliver to the Servicers a statement showing the quotations used by the
Administrative Agent in determining any interest rate.

 

(c)           The Originators jointly and severally agree to pay to the
Administrative Agent for the period from and including the date hereof through
the Facility Termination Date (1) for the ratable benefit of the Tranche A
Purchasers, a non-refundable fee (the “Tranche A Commitment Fee”) equal to 0.25%
per annum on the excess of (i) the Tranche A Purchasers’ Investment Limits over
(ii) the outstanding amount of the Investments in Tranche A Receivables on each
day during each calendar month; (2) for the ratable benefit of the Tranche B
Purchasers, a non-refundable fee (the “Tranche B Commitment Fee”) equal to 0.75%
per annum on the excess of (i) the Tranche B Purchasers’ Investment Limits over
(ii) the outstanding amount of the Investments in Tranche B Receivables on each
day during each calendar month.  The Tranche A Commitment Fee and the Tranche B
Commitment Fee shall be calculated on a daily basis, invoiced on the third
Business Day, and payable in arrears on the fifth Business Day, of each fiscal
quarter-end of Sanmina occurring after the Initial Purchase Date, and on the
Facility Termination Date.  In the event of cancellation of all or a portion of
the Purchaser’s Investment Limits prior to the Facility Termination Date, the
Originators jointly and severally agree to pay to the Administrative Agent for
the ratable benefit of the affected Purchasers a commitment fee on such basis
for the period from the cancellation through the Facility Termination Date.

 

2.6.                              Pro Rata Treatment and Payments.  (a) Each
purchase by the Purchasers hereunder and each payment on account of any

 

or Purchased Interest shall be made pro rata according to the respective
Purchasers’ Investment Percentages for the relevant Tranche.

 

(b)           All payments (including deposits) to be made by the Servicers and
the Originators hereunder shall be made without setoff or counterclaim and shall
be made prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Purchasers, in Dollars and
in immediately available funds to such account as the Administrative Agent shall
specify by written notice to the Servicers and the Originators (the “Payment
Account”), and, unless and until otherwise specified, all such payments shall be
payable to the Administrative Agent, for the account of such Purchasers, at the
Funding Office.  The Administrative Agent shall distribute such payments to the
relevant Purchasers promptly upon receipt in like funds as received.  If any
payment or deposit hereunder becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day.  In the case of any extension of any payment pursuant to the
preceding sentence, interest thereon shall be payable at the then applicable
rate during such extension.  The Servicers and the Originators shall pay to the
Administrative Agent, for the benefit of the affected Purchasers, upon demand,
interest on all amounts not paid or deposited when due at a rate per annum equal
to 2% in excess of the LIBOR Rate or the Euribor Rate, as the case may be, for
each such day such payment is overdue.

 

17

--------------------------------------------------------------------------------


 

(c)           Each Purchased Interest hereunder shall bear interest at the
Purchase Rate in effect for each day during the applicable Yield Period in
respect of it until paid in full.  The Originators, jointly and severally, agree
to pay interest on Scheduled Receivables purchased, from the relevant Purchase
Date until payment in full of such Scheduled Receivables to the relevant
Purchasers, in each case to be applied to the interest accruing on the Scheduled
Receivables purchased hereunder during the relevant Yield Period, at the
Purchase Rate.  Such interest so accrued will be billed by the Administrative
Agent to the Servicers on the 3rd Business Day of each fiscal quarter occurring
after the initial Purchase Date and due and payable upon receipt of such bill.

 

(d)           On each Distribution Date after a Purchase that the Purchased
Interest for Scheduled Receivables that were the object of such Purchase has
been reduced to zero, after giving effect to the application of funds on such
date in the Collection Accounts, the Purchasers shall pay to the Servicer’s
Account, for the benefit of the relevant Originators, as additional
consideration for the Purchase of the relevant Scheduled Receivables, the
amount, if any, by which the Collections for such Scheduled Receivables
transferred to the Collection Accounts on such date exceed the Purchased
Interest, after giving effect to the application of funds on such date in the
Payment Account (such payment being the “Deferred Purchase Price”).

 

2.7.                              Requirements of Law.  (a)  If the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Purchaser with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

 

(i)            shall subject any Purchaser to any tax of any kind whatsoever
with respect to this Agreement or any purchase made by it, or change the basis
of taxation of payments to such Purchaser in respect thereof (except for
Indemnified Taxes covered by Section 2.8 and changes in the rate of tax on the
overall net income of such Purchaser);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Purchaser; or

 

(iii)          shall impose on such Purchaser any other condition;

 

and the result of any of the foregoing is to increase the cost to such
Purchaser, by an amount that such Purchaser deems to be material, of making or
maintaining its purchase, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Originators shall pay such
Purchaser, not later than 20 Business Days after its demand (which demand shall
specify in reasonable detail the basis and calculation of the amounts claimed),
any additional amounts necessary to compensate such Purchaser for such increased
cost or reduced amount receivable.  If any Purchaser becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Administrative Agent (with a copy to the Servicers) of the event by reason of
which it has become so entitled.

 

18

--------------------------------------------------------------------------------


 

(b)           If any Purchaser shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Purchaser or any
corporation controlling such Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Purchaser’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such
Purchaser or such corporation could have achieved but for such adoption, change
or compliance (taking into consideration such Purchaser’s or such corporation’s
policies with respect to capital adequacy) by an amount reasonably deemed by
such Purchaser to be material, then from time to time, after submission by such
Purchaser to the Servicers (with a copy to the Administrative Agent) of a
written request therefor (which request shall specify in reasonable detail the
basis and calculation of the amount claimed), the Servicers shall pay to such
Purchaser such additional amount or amounts as will compensate such Purchaser or
such corporation for such reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
this Section 2.7 submitted by any Purchaser to the Servicers (with a copy to the
Administrative Agent and the Collateral Agent) shall be conclusive in the
absence of manifest error.  The obligations of the Servicers pursuant to this
Section 2.7 shall survive the termination of this Agreement and the payment of
the Scheduled Receivables and all other amounts payable hereunder.

 

2.8.                              Taxes.  (a)  All payments and deposits made by
the Servicers or the other Originators under this Agreement or any other
Transaction Document, and any amount of interest, shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (i) net income
taxes and franchise taxes (imposed in lieu of net income taxes), and (ii) taxes
imposed on the Administrative Agent or any Purchaser as a result of a present or
former connection between the Administrative Agent or such Purchaser and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Purchaser having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Transaction Document) (such taxes, levies,
imposts, duties, charges, fees, deductions and withholdings not described in
items (i) or (ii) of this Section 2.8(a), the “Indemnified Taxes”).  If any such
Indemnified Taxes or Other Taxes are required to be withheld from any amounts
payable to (or deposited for the benefit of) the Administrative Agent or any
Purchaser hereunder, or on any amount of interest, the amounts so payable to (or
deposited for the benefit of) the Administrative Agent or such Purchaser, or
such amount of interest, shall be increased to the extent necessary to yield to
the Administrative Agent or such Purchaser (after payment of all Indemnified
Taxes and Other Taxes imposed on or attributable to amounts payable under this
Section) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement.

 

(b)           In addition, the Servicers and the Originators shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Indemnified Taxes or Other Taxes are payable by the
Servicers or the Originators, as promptly as possible thereafter the relevant
Originator or the

 

19

--------------------------------------------------------------------------------


 

Servicers, as the case may be, shall send to the Administrative Agent for its
own account or for the account of the relevant Purchaser, as the case may be, a
certified copy of an original official receipt received by the relevant
Originator or the Servicers, as the case may be, showing payment thereof.  If
any Originator fails to pay any Indemnified Taxes or Other Taxes when due to the
appropriate taxing authority, such Originator shall indemnify the Administrative
Agent and the Purchaser within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified or
Other Taxes imposed or asserted on or attributable to amounts payable under this
section) paid by the Administrative Agent or Purchaser and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Servicers by a Purchaser or by the
Administrative Agent on its own behalf or on behalf of a Purchaser shall be
conclusive absent manifest error.  In addition, if the Servicers or an
Originator, as the case may be, fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Servicers and the
Originators, jointly and severally, shall indemnify the Administrative Agent and
the Purchasers for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Purchaser as a result of any such
failure.

 

(d)           Each Purchaser severally agrees, in the case of any Originator or
New Originator, to furnish upon the reasonable request of such Originator or New
Originator such official forms as are prescribed by applicable law, and
additional documents required to be attached thereto, as may be required to
evidence its entitlement to an otherwise available exemption from or reduction
of withholding taxes, including under any applicable income tax treaty.

 

(e)           The agreements in this Section 2.8 shall survive the termination
of this Agreement and the payment of all amounts payable hereunder.

 

2.9.                              Indemnity.  (a)  Without limiting any other
rights that the Administrative Agent or the Purchasers may have hereunder or
under applicable law, the Originators hereby agree to indemnify each of the
Indemnified Persons on demand from and against any and all Indemnified Amounts
relating to or resulting from any of the following:  (i) the failure of any
information provided to the Administrative Agent with respect to Scheduled
Receivables to be true and correct in all material respects; (ii) the failure of
any representation or warranty or statement made or deemed made by any
Originator under or in connection with this Agreement to have been true and
correct in all respects when made; (iii) the failure by the Originators to
comply with any applicable law, rule or regulation with regard to any Scheduled
Receivable, the related Contract, or the failure of any Scheduled Receivable or
the related Contract to conform to any applicable law, rule or regulation;
(iv) the failure to vest in the Administrative Agent for the benefit of the
Purchasers a valid and enforceable first priority perfected ownership interest,
to the extent of the related Purchased Interest, in the Scheduled Receivables,
free and clear of any Lien or other adverse claim; (v) any dispute, claim,
counterclaim or defense of an Eligible Buyer to the payment of any Scheduled
Receivable (including a defense based on such Scheduled Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), any Dilution or other
adjustment with respect to a Scheduled Receivable or any claim resulting from
the sale of the goods or services related to such Scheduled Receivable or any
other transaction with such Obligor or the

 

20

--------------------------------------------------------------------------------


 

furnishing or failure to furnish such goods or services or relating to
collection activities with respect to such Scheduled Receivables or any tax
deducted from the payment of a Scheduled Receivable by the Obligor thereon;
(vi) any failure of the Originators to perform their duties or obligations in
accordance with the terms of this Agreement (including, without limitation,
failure to make any payment or deposit when due hereunder), or to perform their
duties or obligations (if any) under any Contract; (vii) any breach of warranty,
products liability or other claim investigation, litigation or proceeding
arising out of or in connection with goods or services which are the subject of
any Scheduled Receivables; (viii) the commingling of Collections of Scheduled
Receivables at any time with other funds; (ix) any investigation, litigation or
proceeding related to this Agreement or the use of proceeds of purchases or the
ownership of the related Purchased Interest or in respect of any Scheduled
Receivable or any related Specified Asset in respect thereof; (x) the occurrence
of any Termination Event; (xi) in the event any Purchased Interest is greater
than 0.95 times the related Scheduled Receivables; (xii) the failure of any
Scheduled Receivables to be Eligible Receivables; (xiii) the failure of any
Originator to complete the sale and delivery of the goods (or the performance of
the services, if any) which are the subject of any Scheduled Receivables; (xiv)
subject to Section 2.9(b), any Defaulted Receivable; (xv) any shortfall
resulting from the collection of a Scheduled Receivable in a currency other than
Dollars or Euros upon conversion thereof to Dollars or Euros, as the case may
be, and deposit into the Collection Accounts, as contemplated by the Collateral
Account Agreement; (xvi) any action or inaction of the Originators or the
Servicers which impairs the interest of the Administrative Agent or any
Purchaser in any Scheduled Receivables; or (xvii) any failure to pay accrued
interest hereunder when and as due.  If and to the extent the Administrative
Agent or any Purchaser shall be required for any reason to pay over to an
Originator or an Obligor (or any trustee, receiver, custodian or similar
official in any insolvency proceeding) any amount received by such Person
hereunder, such amount shall be deemed not to have been so received and the
Administrative Agent shall have a claim against the Originators to the extent
provided herein.  All Indemnified Amounts hereunder shall be due and payable on
the date that is 20 days from the demand made therefor to the Payment Account of
the Administrative Agent.  Any Scheduled Receivable in respect of which an
Indemnified Amount is paid pursuant to Sections 2.9(a)(iv), (xii), (xiii) or
(xiv) shall be deemed paid in full upon payment of the applicable Indemnified
Amount and upon such payment the affected Originator shall be deemed to have
repurchased any such Scheduled Receivable.  To the extent such payments are in
lieu of payment with respect to the Scheduled Receivables, such payments shall
be paid to the Administrative Agent for disbursement under the Collateral
Account Agreement.

 

(b)           Notwithstanding Section 2.9(a), the Originators shall not be
obligated to indemnify any Indemnified Person at any time for (w) amounts
unpaid, paid over or repaid to any Person with respect to any Receivable as a
result of the applicable Obligor being a debtor in an Insolvency Proceeding
commenced as of or prior to the Scheduled Due Date for such Receivable, it being
further understood and agreed that this clause shall not limit the Originators’
obligations under this Section arising out of or relating to any other event,
occurrence or circumstance which would give rise to an obligation of the
Originators pursuant to this Section (to the extent that such event, occurrence
circumstance adversely affects repayment of any Investments, plus accrued
Interest thereon, during or in connection with such Insolvency Proceeding), or
(x) Indemnified Amounts resulting from the gross negligence or willful
misconduct on the part of the Indemnified Party proposed to be indemnified.

 

21

--------------------------------------------------------------------------------


 

(c)           The obligations of each Originator and each Servicer shall be
deemed to be owed separately (v) to the Tranche A Purchasers, and (w) to the
Tranche B Purchasers, and (w)  to each other Tranche of Purchasers (if any).
Without limiting the foregoing, no obligation of any Originator or Servicer to
any Tranche of Purchasers shall be affected by any condition or circumstance
relating to any other Tranche of Purchasers.

 

2.10.                        Replacement of Purchasers.  The Servicers shall be
permitted to replace any Purchaser that (a) requests reimbursement for amounts
owing pursuant to Section 2.8 or (b) defaults in its obligation to make
purchases hereunder (without prejudice to the rights of the affected Originator
against such Purchaser), with a replacement financial institution; provided that
the replacement financial institution, if not already a Purchaser, shall be
reasonably satisfactory to the Administrative Agent, and the replaced Purchaser
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Servicers shall be obligated to pay the
registration and processing fee referred to therein).  Until such time as such
replacement shall be consummated, the Originators shall pay all additional
amounts (if any) required pursuant to Section 2.8 or 2.9(a), as the case may be,
and any such replacement shall not be deemed to be a waiver of any rights that
the Servicers, the Originators, the Administrative Agent or any other Purchaser
shall have against the replaced Purchaser.

 

2.11.                        Evidence of Purchased Interests.  The
Administrative Agent, on behalf of the Purchasers, shall maintain the Register
pursuant to Section 9.6(d), and a subaccount therein for each Purchaser, in
which shall be recorded (i) the amount of each purchase made hereunder, and
(ii) the amount payable or to become due and payable from (or to be deposited
by) the Servicers and each Originator to each Purchaser hereunder.  At the
request of the Administrative Agent, from time to time, the Servicers shall
provide copies of the drafts, shipping documents and other related documentation
with respect to a Scheduled Receivable as the Administrative Agent shall
reasonably require.

 

SECTION 3.    REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Purchasers to enter into this
Agreement and to make the purchases, each Originator, jointly and severally,
hereby represents and warrants to the Administrative Agent and each Purchaser
that:

 

3.1.                              Financial Condition.  The audited consolidated
balance sheets of Sanmina-SCI and its consolidated Subsidiaries as at
September 29, 2007, and the related statements of income and of cash flows of
Sanmina-SCI for the fiscal years ended on such dates, contained in its Annual
Report on Form 10-K filed with the SEC on November 28, 2007, present fairly in
all material respects the consolidated financial condition of Sanmina-SCI and
its consolidated Subsidiaries as at such date, and Sanmina-SCI’s consolidated
results of operations and cash flows for the respective fiscal years then
ended.  The unaudited consolidated balance sheet of Sanmina-SCI and its
consolidated Subsidiaries as at March 29, 2008, and the related statements of
income and cash flows of Sanmina-SCI for the fiscal quarter ended on such date,
contained in its Quarterly Report on Form 10-Q filed with the SEC on May 6,
2008, present fairly in all material respects the consolidated financial
condition of Sanmina-SCI and its consolidated Subsidiaries as at such date, and
Sanmina-SCI’s consolidated results of operations and cash flows for the
respective fiscal quarter then ended.  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied

 

22

--------------------------------------------------------------------------------


 

consistently throughout the periods involved (except as approved by
Sanmina-SCI’s accountants and disclosed therein and subject to normal year-end
adjustments in the case of unaudited financial statements).  No Group Member has
any material Guarantee Obligations, material contingent liabilities or material
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the audited financial statements referred
to in this paragraph.  During the period from March 29, 2008, to and including
the date hereof, there has been no Disposition by any Group Member of any
material part of its business or property that could reasonably be expected to
result in a Material Adverse Effect.

 

3.2.                              No Change.  Since September 29, 2007, there
has been no change, development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

3.3.                              Existence; Compliance with Law.  Each
Originator and Servicer (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

3.4.                              Power; Authorization; Enforceable
Obligations.  Each of the Originators and the Servicers has the power and
authority, and the legal right, to make, deliver and perform the Transaction
Documents to which it is a party.  Each of the Originators and the Servicers has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Transaction Documents to which it is a party.  No consent
or authorization of, filing with, notice to or other act by or in respect of any
Governmental Authority or any other Person is required in connection with the
transactions hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Transaction Documents,
except (a) consents, authorizations, filings and notices described in Schedule
3.4, which consents, authorizations, filings and notices have been obtained or
made and are in full force and effect and (b) the filings referred to in
Section 3.14.  Each Transaction Document has been duly executed and delivered on
behalf of each Originator and Servicer party thereto.  This Agreement
constitutes, and each other Transaction Document upon execution and delivery
thereof will constitute, a legal, valid and binding obligation of each
Originator and Servicer party thereto, enforceable against each such Originator
and Servicer in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).  This Agreement and the other Transaction Documents are in
proper legal form under Hungarian, Finnish, Thai, Singapore, Israeli or Canadian
(Nova Scotia) law, as the case may be, for the enforcement thereof against the
respective Originators organized under the laws of each such jurisdiction, as
the case may be, and to ensure the legality, validity, enforceability or

 

23

--------------------------------------------------------------------------------


 

admissibility in evidence of this Agreement against such Originators in the
respective jurisdiction it is not necessary that this Agreement, any other
Transaction Document or any other document be filed or recorded with any court
or other authority in Hungary, Finland, Singapore, Canada, Thailand or Israel,
as the case may be, or that any stamp or similar tax be paid on or in respect of
this Agreement, such other Transaction Documents or any other document;
provided, that (i) in the event any legal proceedings are brought in a court of
Hungary with respect to any Transaction Documents or other documents or
instruments, (a) it would be necessary at the time to pay stamp tax to initiate
such proceedings or file an appeal, the current rate of which equals 6% of the
value of the amount in dispute, but not more than HUF900,000 and (b) a Hungarian
translation thereof must be prepared by an authorized public translator of the
English language in Hungary, and such translation is filed with the document
concerning which the action is brought and (ii) in the event legal proceedings
are brought in the courts of Thailand, any original executed powers of attorney
or proxies which are physically brought into Thailand should be affixed with
nominal stamp duty in the maximum amount of Baht30 and documents in languages
other than Thai must be certified translated into the Thai language in order to
be admissible as evidence in the courts of Thailand.

 

3.5.                              No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Transaction Documents and the use of
the proceeds thereof will not violate the Organizational Documents of any
Originator or Servicer party thereto, will not violate in any respect material
to the rights and interests of the Purchasers any Requirement of Law or, except
as previously disclosed in writing by the Originators or the Servicers to the
Administrative Agent and the Purchasers, any material Contractual Obligation of
any Originator or Servicer and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).

 

3.6.                              Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of any Originator, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Transaction Documents or any of the transactions contemplated hereby or
thereby or (b) that could reasonably be expected to have a Material Adverse
Effect.

 

3.7.                              No Default.  No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.  No Termination
Event has occurred and is continuing.

 

3.8.                              Ownership of Property; Liens.  Each Originator
and Servicer has good and marketable title to, or a valid leasehold interest in,
all its real property necessary for the conduct of its business, and good title
to, or a valid leasehold interest in or right to use, all its other property
necessary for the conduct of its business.  On each Purchase Date each
Originator will be the legal and beneficial owner of the Scheduled Receivables
to be purchased on such date, free and clear of any Lien or adverse claim,
except such Liens as are released upon payment to the holder thereof on a
Purchase Date of the Investment with respect to the Scheduled Receivable subject
to such Lien and Liens created by the Security Documents; upon each purchase the
Purchasers will have a valid and enforceable perfected undivided percentage
ownership interest to the extent of the Purchased Interest or a valid and
enforceable first priority,

 

24

--------------------------------------------------------------------------------


 

perfected security interest in each such Scheduled Receivable, in each case free
of any Lien or adverse claim.  No effective UCC Financing Statement or other
instrument similar in effect covering any of the Scheduled Receivables is on
file in any recording office (including in Hungary, Finland, Canada, Singapore,
Thailand or Israel), other than the UCC Financing Statements filed pursuant to
this Agreement in favor of the Administrative Agent, except as otherwise
permitted by this Section 3.8.  Each Scheduled Receivable is an Eligible
Receivable.

 

3.9.                              Taxes.  Each Originator and Servicer has filed
or caused to be filed all material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any written
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than such taxes, fees or other charges the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the relevant Originator or Servicer, as the case may be); no tax
Lien has been filed, and, to the knowledge of any Originator, no claim is being
asserted, with respect to any such tax, fee or other charge that in any case
would reasonably be expected to have a Material Adverse Effect.

 

3.10.                        Federal Regulations.  No part of the proceeds of
any Investment will be used for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of Regulation U or Regulation X of the Board.

 

3.11.                        Investment Company Act; Other Regulations.  No
Originator is an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the U.S. Investment Company Act of
1940, as amended.  No Originator is subject to regulation under any Requirement
of Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

3.12.                        Accuracy of Information, etc.  No statement or
information contained in this Agreement, any other Transaction Document or any
other document, certificate or statement furnished by or on behalf of any
Originator to the Administrative Agent or the Purchasers, or any of them, for
use in connection with the transactions contemplated by this Agreement or the
other Transaction Documents, when taken together with Sanmina-SCI’s filings with
the SEC, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading.  There is no fact known to any Originator that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein or in Sanmina-SCI’s filings with the SEC, in the
other Transaction Documents, or in any other documents, certificates and
statements furnished to the Administrative Agent and the Purchasers for use in
connection with the transactions contemplated hereby and by the other
Transaction Documents.  Sanmina has filed all required registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed by Sanmina with the SEC since January 1, 2006 (collectively, the
“Sanmina Reports”).  None of the Sanmina Reports, as of their respective dates
(and, if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

25

--------------------------------------------------------------------------------


 

3.13.                        Solvency.  Each Originator is, and after giving
effect to the Purchasers’ Investments and the incurrence of the obligations
being incurred hereunder, will be and will continue to be, Solvent.

 

3.14.                        Security Documents.  The Collateral Assignment
Agreement, the Collateral Account Agreement and each Receivables Transfer
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Purchasers, a legal, valid and enforceable security interest or
ownership interest, as the case may be, in the Collateral and Scheduled
Receivables, as the case may be, described therein and proceeds thereof.  In the
case of the Collateral described in the Collateral Assignment Agreement, when
the actions specified on Schedule 3.14 have been taken, the Collateral
Assignment Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the relevant Originator in such
Collateral and the proceeds thereof, as security for their obligations
hereunder, in each case prior and superior in right to any other Person, except
for claims that have priority by operation of law. In the case of the Scheduled
Receivables, when the actions specified on Schedule 3.14 have been taken, this
Agreement together with the Receivables Transfer Agreements shall constitute an
effective transfer of all right, title and interest of the relevant Originator
in such Scheduled Receivables and the proceeds thereof.  Except as set forth in
this Section 3.14, no other documents are required to be filed, registered or
recorded, and no other action is required to be taken by any Person, to perfect
such security interest in favor of the Administrative Agent, for the benefit of
the Purchasers.

 

3.15.                        Principal Place of Business.  The principal place
of business and chief executive office (as such terms are used in the UCC) of
each Originator and the office where each Originator keeps its records
concerning the Scheduled Receivables are located at the addresses set forth on
Schedule 3.15.  No Originator has an office or place of business in the United
States or any Commonwealth, territory or possession of the United States.

 

3.16.                        Accounting for Scheduled Receivables.  Each
Originator has accounted for each sale of undivided percentage ownership
interests in its Scheduled Receivables in its books and financial statements as
sales, consistent with GAAP in its respective jurisdiction.  No Originator shall
prepare financial statements which shall account for the transactions
contemplated hereby in any manner other than as sales of the Scheduled
Receivables by the Originators to the Purchasers or in any other respect account
for or treat the transactions contemplated hereby (including for accounting
purposes, but excluding for tax reporting purposes and except as required by
law) in any manner other than as sales of the Scheduled Receivables by the
Originators to the Purchasers.  None of the Scheduled Receivables when sold
hereunder will constitute assets of the respective Originator, and the transfer
of the Purchased Interests to the Purchasers will not be capable of being set
aside by any creditor of such Originator or any other Person (including, without
limitation, any liquidator, trustee, receiver, sindico or similar official with
respect to such Originator).

 

SECTION 4.    CONDITIONS PRECEDENT

 

4.1.                              Conditions Precedent to Initial Purchase.  The
agreement of each Purchaser to make the initial purchase of an undivided
interest from an Originator pursuant to this Agreement is subject to the
satisfaction, prior to the making of such purchase on the initial Purchase Date
in respect of such Originator (the date of such satisfaction, as notified by the

 

26

--------------------------------------------------------------------------------


 

Administrative Agent to the Servicers and the Purchasers, each being a “Closing
Date”), of the following conditions precedent:

 

(a)                                  Receivables Purchase Agreement; Security
Documents.  The Administrative Agent shall have received (with copies for each
Purchaser) (i) this Agreement, executed and delivered by the Originators, the
Servicers, the Administrative Agent and each Person listed on Schedule 1.1A, and
(ii) each of the Security Documents, executed and delivered by each of the
applicable Originators parties thereto and the Administrative Agent.

 

(b)                                 Certain Other Transaction Documents.  The
Administrative Agent shall have received (i) a copy of the Notification (with
the respective acknowledgement where required hereunder) in respect of the
Scheduled Receivables to be purchased on such date and (ii) the duly executed
Guarantee of the Guarantor.

 

(c)                                  Financial Statements.  All financial
statements delivered to the Purchasers under Section 3.1 shall be in form
satisfactory to the Administrative Agent.

 

(d)                                 Approvals; Waiver.  All material
governmental and third party approvals necessary in connection with the making
of the purchases or the continuing operations of the Originators shall have been
obtained and shall be in full force and effect; provided that if any such
consent or approval shall not have been obtained in respect of a proposed
Eligible Buyer, such consent or approval may be delivered as a condition to a
subsequent Purchase Date, at which date Scheduled Receivables arising from sales
to such Eligible Buyer can be presented for purchase.

 

(e)                                  Fees.  The Purchasers, the Lead Arranger
and the Administrative Agent shall have received all previously agreed fees
required to be paid, and all expenses for which invoices have been presented
(including, without limitation, the reasonable fees and expenses of legal
counsel), on or before the Closing Date.  All other fees will be reflected in
the funding instructions given by the Servicers to the Administrative Agent on
or before the respective Initial Purchase Date.

 

(f)                                    Closing Certificate.  The Administrative
Agent shall have received a certificate of such Originator, dated as of the
Closing Date for the relevant Originator, substantially in the form of
Exhibit F, with appropriate insertions and attachments.

 

(g)                                 Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions, dated the respective
Closing Date:

 

(i)            the legal opinion of Baker & McKenzie, U.S. counsel to the
Servicers and the Originators, substantially in the form of Exhibit E (only in
respect of the first Closing Date hereunder);

 

(ii)           the legal opinion of Tilleke & Gibbins International Ltd.,
special Thai counsel to Sanmina Thailand, in form and substance reasonably
acceptable to the Administrative Agent and the Purchasers;

 

27

--------------------------------------------------------------------------------


 

(iii)          the legal opinion of Clifford Chance, special Hungarian counsel
to Sanmina Hungary and Enclosure Hungary, substantially in the form of
Exhibit D;

 

(iv)          the legal opinion of Drew & Napier, special Singapore counsel to
Sanmina Singapore, substantially in the form of Exhibit C;

 

(v)           the legal opinion of Stikeman, Elliott, special Canada counsel to
Sanmina Canada, in form and substance reasonably acceptable to the
Administrative Agent and the Purchasers;

 

(vi)          the legal opinion of Shavit Bar-On Gal-on Tzin Nov Yagur, special
Israel counsel to Sanmina Israel, in form and substance reasonably acceptable to
the Administrative Agent and the Purchasers; and

 

(vii)         the legal opinion of Veikko Palotie & Co. Oy, special Finland
counsel to Sanmina Finland and Enclosure Finland, in form and substance
reasonably acceptable to the Administrative Agent and the Purchasers.

 

Each such legal opinion shall be in form and substance reasonably satisfactory
to the Administrative Agent, the Purchasers and their counsel and shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require, including, without
limitation, the creation and perfection of ownership and security interests in
the Collateral and the Scheduled Receivables.

 

(h)           Agent for Service of Process.  Such Originator and the Servicers
shall have appointed CSC Corporation as its agent for service of process in New
York City in connection with the Transaction Documents, and the Administrative
Agent shall have received a duly executed letter from CSC Corporation
acknowledging each such appointment and otherwise in form and substance
satisfactory to the Administrative Agent .

 

(i)            All legal matters incidental to this Agreement, the Security
Documents and the Transactions shall be satisfactory to the Purchasers and to
Greenberg Traurig, LLP, counsel for the Administrative Agent.

 

(j)            The Administrative Agent shall have established one or more
Collection Accounts for such Originator.

 

4.2.          Conditions Precedent to All Purchases.  The agreement of each
Purchaser to make its purchase of an undivided interest pursuant to this
Agreement (including on the initial Purchase Date) is subject to the further
satisfaction, prior to the making of any such purchase, of the following
conditions precedent:

 

(a)           No Material Adverse Change.  No development or event shall have
occurred that has had or would reasonably be expected to have a Material Adverse
Effect.

 

28

--------------------------------------------------------------------------------


 

(b)           Representations and Warranties.  Each of the representations and
warranties made by any Originator or a Servicer in or pursuant to the
Transaction Documents shall be true and correct in all material respects on and
as of the Purchase Date as if made on and as of such date.

 

(c)           No Termination Event.  No Termination Event or Incipient
Termination Event shall have occurred and be continuing on such Purchase Date or
after giving effect to the purchase requested to be made on such date.

 

(d)           Filings, Registrations and Recordings; Other Actions.  Each
(a) document specified in Schedule 3.14, or otherwise reasonably requested by
the Administrative Agent, to be filed, registered or recorded by the Originators
and (b) each other action specified on Schedule 3.14, or otherwise reasonably
requested by the Administrative Agent, to be taken prior to or concurrently with
the Purchase Date by the Originators, in each case in order to create in favor
of the Administrative Agent, for the benefit of the Purchasers, a perfected
ownership interest in and first priority Lien on the Collateral described
therein and ownership interest in the Scheduled Receivables, prior and superior
in right to any other Person, shall be in proper form for filing, registration
or recordation or shall have been taken, as the case may be.

 

The sale by the Originators hereunder shall constitute a representation and
warranty by the Originators as of the relevant Purchase Date that the conditions
contained in Section 4.2(b) and (c) have been satisfied.

 

SECTION 5.   AFFIRMATIVE COVENANTS

 

Each Originator hereby agrees that, so long as the Purchaser’s Investment Limits
remain in effect or any amount is owing to any Purchaser or the Administrative
Agent hereunder, the Originators, the Servicers or Sanmina-SCI, as applicable,
shall:

 

5.1.          Financial Statements.  Furnish to the Administrative Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Sanmina-SCI, a copy of the audited consolidated
balance sheet of Sanmina-SCI and its consolidated subsidiaries as at the end of
such year and the related audited statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG LLP,
or other independent registered public accountants of recognized international
standing and without any limitation or qualification on the certification of
internal controls required under SEC rules; and

 

(b)           as soon as available, but in any event not later than 60 days
after the end of each of the first three quarterly periods of each fiscal year
of Sanmina-SCI, the unaudited consolidated balance sheet of Sanmina-SCI as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in comparative form the figures
for the previous year, certified by a Responsible Officer of Sanmina-SCI as
fairly presenting in all material respects the financial condition of
SCI-Sanmina and its Subsidiaries as at the dates indicated and the results of
their operations and cash flows for the periods indicated,

 

29

--------------------------------------------------------------------------------


 

subject to changes resulting from normal year-end audit adjustments and the
absence of footnotes (which certification shall be satisfied by the
certification provided in Exhibit 31 to Sanmina-SCI’s Quarterly Report on
Form 10-Q filed with the SEC).  Each of the Purchasers shall be entitled to rely
on such certification as if addressed to them.

 

Financial statements required to be delivered pursuant to Sections 5.1(a) and
(b) (to the extent any such financial statements are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which Sanmina-SCI posts such
reports, or provides a link thereto, either: (i) on Sanmina-SCI’s website on the
Internet at the website address listed in Section 9.2; or (ii) when such report
is posted electronically on IntraLinks/IntraAgency or other relevant website
which each Purchaser and the Administrative Agent have access to (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), if any, on Sanmina-SCI’s behalf; provided that: (x) Sanmina-SCI shall
deliver paper copies of such reports to the Administrative Agent or any
Purchaser who requests Sanmina-SCI to deliver such paper copies until written
request to cease delivering paper copies is given by the Administrative Agent or
such Purchaser;  and (y) Sanmina-SCI shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such reports and
immediately following such notification Sanmina-SCI shall provide to the
Administrative Agent, by electronic mail, electronic versions (i.e., soft
copies) of such reports. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the reports referred to above, and
in any event shall have no responsibility to monitor compliance by Sanmina-SCI
with any such request for delivery, and each Purchaser shall be solely
responsible for requesting delivery to it or maintaining its copies of such
reports.

 

5.2.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or where the failure to so pay, discharge
or satisfy such obligation could not reasonably be expected to have a Material
Adverse Effect.

 

5.3.          Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence, (ii) continue to
engage in business of the same general type conducted by it on the initial
Purchase Date and any business that is related, ancillary or complementary
thereto or a reasonable extension thereof, and (iii) take all reasonable action
to maintain all permits, licenses, rights, privileges and franchises necessary
or desirable in the normal conduct of its business, except, in the case of
clause (iii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations binding on it and applicable Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

5.4.          Maintenance of Property; Insurance.  (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event

 

30

--------------------------------------------------------------------------------


 

public liability and product liability) as are usually insured against in the
same general area by companies engaged in the same or a similar business.

 

5.5.          Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which entries are made so that financial
statements may be prepared in conformity with GAAP and (b) at reasonable times
and upon reasonable prior notice, permit employees of any Purchaser and the
Administrative Agent to (at its own expense prior to a Termination Event), visit
and inspect any of its properties and examine and make abstracts from any of its
books and records (including computer tapes and disks) relating to Scheduled
Receivables.  Without limiting the foregoing, such examinations, copies,
abstracts, visits and discussions may cover, among other things, maturity dates,
agings, past dues, charge-offs and offsets with respect to the Scheduled
Receivables.  Notwithstanding anything to the contrary in this Section 5.5, no
Originator shall be required to disclose, permit the inspection, examination or
making of extracts, or discussion of any document, information or matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to any Purchaser or the
Administrative Agent is then prohibited by law, rule, regulation, statute or
ordinance or any agreement binding on such Originator, Sanmina-SCI or any other
Subsidiary of Sanmina-SCI or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

 

5.6.          Notices.  Promptly give notice to the Administrative Agent and
each Purchaser of:

 

(a)           the occurrence of any Incipient Termination Event or Termination
Event;

 

(b)           any (i) material default or event of default under any material
Contractual Obligation of any Originator or Servicer or (ii) material
litigation, investigation or proceeding that may exist at any time to which any
Originator or Servicer is a party or is subject that, in either case, if not
cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

 

(c)           any litigation or proceeding affecting any Originator or Servicer
(i) in which the amount involved is $15,000,000 or more and not covered by
insurance or (ii) that relates to any Transaction Document; and

 

(d)           any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 5.6 shall be accompanied by a statement of
a Responsible Officer of Sanmina-SCI setting forth details of the occurrence
referred to therein and stating what action the relevant Originator or Servicer
proposes to take with respect thereto.

 

5.7.          Use of Proceeds.  The proceeds of the sales of Scheduled
Receivables will be used for working capital and general corporate purposes.  No
part of the proceeds will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board
applicable to the Originators, including, without limitation, Regulations U and
X.

 

31

--------------------------------------------------------------------------------


 

5.8.          Irrevocable Payment Instructions.  Deliver to each purchaser
designated as an Eligible Buyer in respect of a Scheduled Receivable the
Irrevocable Payment Instructions to make payment to (or to cause a letter of
credit to be paid to) the relevant Collection Account.  In the case of (x) sales
to an Eligible Buyer located in France such Irrevocable Payment Instructions
must be duly acknowledged by the Eligible Buyer or the related Notification must
be delivered in a manner acceptable to the Administrative Agent and (y) sales
made by Sanmina Thailand, the Notification must have been acknowledged in form
and substance satisfactory to the Administrative Agent. Notwithstanding the
foregoing, for a period of up to 90 days from the Closing Date hereunder in
respect of an Originator, payments may be made by Eligible Buyers whose
Receivables are sold by such Originator hereunder to accounts other than the
Collection Accounts, and be promptly transferred by the Servicers to the
respective Collection (each such period of 90 days being a “Ramp Up Period”).

 

5.9.          Ownership.  In the case of Sanmina-SCI, retain, directly or
indirectly, voting control of the Originators.

 

5.10.        Further Assurances.  Execute and deliver, or cause to be executed
and delivered, such additional instruments, certificates or documents, and take
all such actions, as the Administrative Agent may reasonably request (i) to
perfect or maintain the ownership interest of the Purchasers in Scheduled
Receivables and Liens for the benefit of the parties named in the applicable
Security Documents as beneficiaries thereof, including assets that are required
to become Collateral after the Initial Purchase Date, or (ii) otherwise to
implement or effectuate the provisions of this Agreement and the other
Transaction Documents.

 

5.11.        Offices, Records, Books of Account.  Each Originator (i) shall keep
its principal place of business and chief executive office (as such terms are
defined in the UCC) and the office where it keeps its records concerning the
Scheduled Receivables at the address of such Originator set forth on Schedule
3.15 or, upon at least 15 days’ prior written notice of a proposed change to the
Administrative Agent, at any other locations, so long as, prior to making such a
change, such Originator shall have taken all actions in any applicable
jurisdiction that may be requested by the Administrative Agent in accordance
with Section 3.14; and (ii) shall provide the Administrative Agent with at least
15 days’ written notice prior to making any change in such Originator’s name or
making any other change in the Originator’s identity or corporate structure
which could render any UCC Financing Statement theretofore filed with respect to
such Person by any other Person (including, if applicable, any UCC Financing
Statements filed in connection with this Agreement) “seriously misleading” as
such term is used in the UCC, so long as, prior to making any such change, the
Originator shall have taken all actions in any applicable jurisdiction that may
be requested by the Administrative Agent in accordance with Section 3.14.  Each
Originator also will maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing Scheduled
Receivables and related Contracts in the event of the destruction of the
originals thereof) and keep and maintain all documents, books, records, computer
tapes and disks and other information reasonably necessary or advisable for the
collection of all Scheduled Receivables, including records adequate to permit
the daily identification of each Scheduled Receivable and all Collections of and
adjustments to each existing Scheduled Receivable.  Each Originator and the
Servicers agree to indicate, or cause to be indicated, on the computer files
containing a master database of Scheduled Receivables a notation that all
Scheduled Receivables included in such list or print out have been sold to the
Purchasers in accordance with this Agreement, and to deliver to the
Administrative Agent

 

32

--------------------------------------------------------------------------------


 

computer files, microfiche lists or typed or printed lists containing true and
complete lists of all such Scheduled Receivables, identified by Obligor from
time to time promptly upon request of the Administrative Agent.

 

5.12.        Sales, Liens, Etc.  No Originator shall sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Lien or adverse claim upon or with respect to, any or all of its right, title or
interest in, to or under the Scheduled Receivables or upon or with respect to
any account to which any Collections of Scheduled Receivables are deposited, or
assign any right to receive income in respect of any items contemplated by this
Section (except as required by this Agreement).

 

5.13.        Extension or Amendment of Receivables; Changes to Contract.  Except
as expressly provided by this Agreement, no Originator shall adjust the
outstanding principal balance of, or otherwise modify the terms of, any of the
Scheduled Receivables, or amend, modify or waive any term or condition of any
related Contract; provided, that, notwithstanding any other provision of this
Agreement, an Originator (x) may extend the Scheduled Due Date of any Scheduled
Receivable, but in no event to a date later than the last day of the Yield
Period for such Scheduled Receivable, unless such Originator repurchases such
Scheduled Receivable in full on the original Distribution Date therefor; and
(y) may grant a Dilution in respect of a Scheduled Receivable, so long as the
amount of any such Dilution is paid in full by the Servicers no later than the
last day of the Yield Period for such Scheduled Receivable.  The Originators
shall provide the Administrative Agent with prompt notice of any material
modifications to the supply agreements that were in place with an Eligible Buyer
at the date it became an Eligible Buyer.

 

5.14.        Status of Scheduled Receivables.  In the event that any third party
and any Originator enter into negotiations or discussions concerning the
provision of financing (whether in the form of a loan, purchase or otherwise)
with respect to any Scheduled Receivable, such Originator shall inform such
third party that the Originator has sold an undivided percentage ownership
interest in such Scheduled Receivables to the Purchasers.

 

5.15.        Account Generation and Servicing Practices.  No Originator shall
make any change or modification (or permit any change or modification to be
made) in any material respect to the manner in which it generates and services
Receivables from the manner in which such Originator generated and serviced
Receivables prior to the date hereof, except (i) if such changes or
modifications are necessary under any Requirement of Law, or (ii) if such
changes or modifications would not have a Material Adverse Effect with respect
to the Purchasers or the Administrative Agent and any such change shall be
promptly notified by the affected Originator to the Administrative Agent.

 

5.16.        Inconsistent Instructions. Following the Ramp-Up Period, no
Originator shall give any Eligible Buyer any instructions contrary to or
inconsistent with the provisions contained in the Irrevocable Payment
Instruction with respect to payments of Scheduled Receivables.

 

5.17         Designation of New Eligible Buyers, New Originators and New Obligor
Limits.  (a)  If the Servicers wish to designate a Contingent Eligible Buyer as
an Eligible Buyer (a “New Eligible Buyer”), they shall first notify the
Administrative Agent of the

 

33

--------------------------------------------------------------------------------


 

designation of such customer as a New Eligible Buyer.  Subject to (i) the prior
written consent of the Required Purchasers to the addition of such New Eligible
Buyer, (ii) determination of the applicable Obligor Limits and Applicable Margin
for such New Eligible Buyer by Required Purchasers, (iii) compliance with the
requirements for perfection of the ownership and security interest in the
Receivables arising from sales to such Eligible Buyer, and legal opinions, in
each case in form and substance satisfactory to the Administrative Agent and the
Purchasers, and (iv) fulfillment by each Purchaser of the procedures specified
in Section 5.17(b), such customer shall be deemed to be an Eligible Buyer for
all purposes of this Agreement and the other Transaction Documents.  The
Servicers shall use their reasonable commercial efforts, consistent with their
obligations of confidentiality, to provide such information concerning the New
Eligible Buyers and their contractual relations with the relevant Originator as
the Administrative Agent may reasonably request.

 

(b)           In connection with their designation of a Contingent Eligible
Buyer as a New Eligible Buyer hereunder, the Servicers shall request the
establishment of Purchasers’ Investment Limits in respect of such Contingent
Eligible Buyer in an amount that, when added together with the then existing
Purchasers’ Investment Limits does not exceed $250,000,000.  At the time of
sending such request, the Servicers (in consultation with the Administrative
Agent) shall specify the time period within which each Purchaser is requested to
respond (which shall in no event be less than 15 Business Days from the date of
delivery of such request to the Purchasers).  Each Purchaser shall determine, in
its sole discretion, whether it will establish a Purchaser’s Investment Limit in
respect of such new Eligible Buyer, and shall notify the Administrative Agent
within such time period whether or not it agrees to establish such a Purchaser’s
Investment Limit, it being understood that each Purchaser must agree to
establish a Purchaser’s Investment Limit for such new Eligible Buyer in an
amount equal to its pro rata share of such requested amount for the Purchasers’
Investments Limits to take effect with respect to such Purchaser; provided,
however, that if any Purchaser declines to establish a Purchaser’s Investment
Limit accordingly (any such Purchaser being a “Non-Increasing Purchaser” with
respect to such New Eligible Buyer), the other Purchasers may agree to increase
their Purchaser’s Investment Limits in respect of such new Eligible Buyer by an
aggregate amount equal to the full amount of what would have been such
Non-Increasing Purchaser’s pro rata share of the requested increase (no such
increase by the other Purchasers being permitted in an aggregate amount of less
than the full amount of such pro rata share).  Any Purchaser not responding
within such time period shall be deemed to have declined to establish a
Purchaser’s Investment Limit for such new Eligible Buyer and shall constitute a
Non-Increasing Purchaser with respect to such New Eligible Buyer.

 

(c)           If the Purchasers agree to increase the Purchasers’ Investment
Limits in accordance with this Section, the Administrative Agent and the
Servicers shall determine the effective date of such increase (an “Increase
Effective Date”) and promptly notify the Purchasers thereof.  As a condition
precedent to such increase, each Obligor shall deliver to the Administrative
Agent a certificate (i) certifying that before and after giving effect to such
increase, the representations and warranties contained in Article 3 are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date and except
that this clause (i) shall be deemed to refer to the last day of the most recent
fiscal quarter and year for which financial statements have been made available
in respect of the representations and warranties made in Sections 3.1 and 3.2,
and (ii)

 

34

--------------------------------------------------------------------------------


 

no Termination Event or Incipient Termination Event exists.  The Administrative
Agent shall distribute an amended Schedule 1.1A (which shall be deemed
incorporated into this Agreement) to reflect the changes therein resulting from
such increase.

 

No Purchaser which is a Non-Increasing Purchaser with respect to any New
Eligible Buyer shall have any obligation to purchase any interest in Receivables
of such New Eligible Buyer. No Collections or other amount payable in respect of
Receivables of any Tranche shall be reduced on account of any other Tranche or
any circumstance or condition relating to any other Tranche.  No Purchaser in
its capacity as a Tranche A Purchaser or Tranche B Purchaser or Purchaser in
respect of any other Tranche shall have any obligation to share amounts received
with Purchasers in respect of any other Tranche.

 

(d)           If the Servicers wish to designate a Group Member as an
“Originator” hereunder (a “New Originator”), they shall first notify the
Administrative Agent of the designation of such Group Member as a New
Originator.  Subject to (i) the prior written consent of the Required Purchasers
to the addition of such New Originator, (ii) compliance with the requirements
for perfection of the ownership and security interest in the Receivables arising
from sales by such New Originator, and legal opinions, certifications and
documentation, in each case in form and substance satisfactory to the
Administrative Agent and the Purchasers (including an amendment to the Guarantee
to cover such New Originators and security agreements relating to Collections
and related deposit accounts), and (iii) execution and delivery by such New
Originator of an accession agreement in form and substance satisfactory to the
Administrative Agent and the Purchasers, such Group Member shall be deemed to be
an Originator for all purposes of this Agreement and the other Transaction
Documents.

 

(e)           If the Servicers wish to increase the Obligor Limits in respect of
one or more Eligible Buyers from time to time, subject to (i) the prior written
consent of the Purchasers to the increase, and (ii) determination of the
applicable Obligor Limits the newly approved Obligor Limit shall be effective
for all purposes hereunder.  The Administrative Agent shall distribute an
amended Schedule 1.1B (which shall be deemed incorporated into this Agreement)
to reflect the changes therein resulting from such increase.

 

  In connection with the request for an increase in Obligor Limits,  at the time
of sending such request, the Servicers (in consultation with the Administrative
Agent) shall specify the time period within which each Purchaser is requested to
respond (which shall in no event be less than 15 Business Days from the date of
delivery of such request to the Purchasers).  Each Purchaser shall determine, in
its sole discretion, whether it will agree to such increase, and shall notify
the Administrative Agent within such time period whether or not it agrees to
establish such a new Obligor Limit, it being understood that each Purchaser must
agree in order for such new Obligor Limit to take effect.

 

SECTION 6.   SERVICER OBLIGATIONS

 

6.1.          Appointment of Servicer.  Each of Sanmina-SCI, Sanmina Israel,
Sanmina Singapore and Sanmina United Kingdom is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms hereof.  Each of Sanmina-SCI, Sanmina Israel, Sanmina Singapore and
Sanmina United Kingdom acknowledges that the Administrative Agent and the
Purchasers have relied on their agreement to act as the Servicers

 

35

--------------------------------------------------------------------------------


 

hereunder in making their decision to execute and deliver this Agreement. 
Accordingly, none of Sanmina-SCI, Sanmina Israel, Sanmina Singapore nor Sanmina
United Kingdom shall voluntarily resign as a Servicer hereunder.  In the event
that a Termination Event has occurred and is continuing, the Administrative
Agent may designate as Servicer any Person (including the Administrative Agent)
to succeed Sanmina-SCI, Sanmina Israel, Sanmina Singapore and Sanmina United
Kingdom as Servicer.  The Servicers shall not be entitled to receive any fee for
the performance of their servicing duties hereunder.

 

6.2.          Duties of Servicers.  The Servicers shall take or cause to be
taken all action as may be necessary or advisable to collect each Scheduled
Receivable from time to time, all in accordance with this Agreement and all
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with its standard credit and collection policies; provided,
however, that the Servicers may not extend the Scheduled Due Date of any
Scheduled Receivable without the prior written consent of the Administrative
Agent except as otherwise permitted by Section 5.13 hereof.  The Originators
shall deliver to the Servicers and the Servicers shall hold for the benefit of
the Purchasers in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to such Scheduled
Receivables.  Notwithstanding anything to the contrary contained herein, the
Administrative Agent, with the consent of or at the direction of the Required
Purchasers and the applicable Required Tranche Purchasers, may direct the
Servicers to commence or settle any legal action to enforce collection of any
Scheduled Receivable; provided, however, that the Servicers may decline to bring
such legal action if within two days from such request they repurchase such
Scheduled Receivable at its full face amount from the Purchasers.

 

6.3.          Reporting Requirements.  (a)  On each date that the Servicers
instruct the Administrative Agent to apply proceeds held in the Collection
Accounts after the initial Purchase Date, the Servicers shall provide the
Administrative Agent with a status report (the “Servicers’ Report”) by
telecopier in respect of the Collections of Scheduled Receivables, such
Servicers’ Report to be substantially in the form of Exhibit J hereto.  If an
Investment with respect to an undivided ownership interest purchased by the
Purchasers remains outstanding on the last day of the Yield Period therefor,
then the Servicers shall provide to the Administrative Agent in such report, in
form and substance satisfactory to the Administrative Agent, detailed
information with respect to the related Scheduled Receivables (including with
respect to collection efforts relating thereto) as set forth in the form of
Servicers’ Report and as otherwise requested by the Administrative Agent. The
Servicers shall render all assistance reasonably requested by the Administrative
Agent in respect of collecting a Defaulted Receivable.

 

(b)           The Servicers shall provide to the Administrative Agent as soon as
possible and in any event within five Business Days after the occurrence of a
Termination Event or Incipient Termination Event, a statement of a Responsible
Officer of Sanmina-SCI setting forth details of such Termination Event or
Incipient Termination Event and the action that the Servicers and the
Originators have taken and propose to take with respect thereto.

 

(c)           The Servicers shall provide to the Administrative Agent such other
information respecting Scheduled Receivables or the condition or operations,
financial or otherwise, of the Originators or any of their Affiliates, as the
Administrative Agent may from time to time reasonably request (including
listings identifying the outstanding balance of each Scheduled Receivable).

 

36

--------------------------------------------------------------------------------


 

6.4.          Deposit Requirements.  The Servicers shall promptly, but in any
event not later than two Business Days after receipt, transfer, or cause the
Originators to transfer, Collections from the relevant Collection Accounts to
the Payment Account and deposit such Collections in Dollars or Euros, as the
case may be, in the Payment Account.

 

6.5           Reallocation of Obligor Limits

 

The Servicers may, from time to time, by notice to the Administrative Agent,
provide a reallocation notice pursuant to which any then unutilized portion of
the Purchaser’s Investment Limit may be reallocated to, and thereafter comprise
part of, the “facility amount” under the facility to be established by Deutsche
Bank AG for Sanmina-SCI Corporation (the “Sanmina Facility”) providing for loans
to be used for the purchase of receivables from Sanmina-SCI Corporation.  To the
extent of such reallocation, the Purchaser’s Investment Limit hereunder shall be
reduced and the facility amount under the Sanmina Facility shall be thereafter
increased accordingly.  Under the terms of the Sanmina Facility, Sanmina-SCI
will be entitled to reduce the available commitment thereunder and make the
corresponding increase of the Purchaser’s Investment Limit hereunder, subject in
all events to the Obligor Limits and other terms and conditions of the
respective facility.

 

SECTION 7.           TERMINATION EVENTS AND REMEDIES

 

If any of the following events shall occur and be continuing:

 

(a)           the Originators or the Servicers shall fail to pay or deposit any
amount when due in accordance with the terms hereof, including the failure at
the end of a Ramp-Up Period to cause payments under Scheduled Receivables of an
Originator covered by such Ramp-Up Period to be made directly to the Collection
Accounts; or

 

(b)           any representation or warranty made or deemed made by any
Originator or the Servicers herein or in any other Transaction Document or that
is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this Agreement or any
such other Transaction Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or

 

(c)           any Originator or the Servicers shall default in the observance or
performance of any agreement contained in Section 5.3(a)(i), Section 5.6(a),
Section 5.7, Section 5.8, Section 5.9, Section 5.10, Section 5.12, Section 5.13
or Section 5.16 of this Agreement or the Servicers shall default in the
observance or performance of any agreement contained in Section 6 of this
Agreement;

 

(d)           any Originator or the Servicers shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Transaction Document (other than as provided in paragraphs (a) through (c) of
this Section 7), and such default shall continue unremedied for a period of 30
days after notice to the Servicers from the Administrative Agent or the Required
Purchasers; or

 

(e)           any Originator or the Servicers shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee

 

37

--------------------------------------------------------------------------------


 

Obligation constituting Indebtedness) on the scheduled or original due date with
respect thereto and such default continues beyond any applicable grace period;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, however, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute a
Termination Event unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $50,000,000;
or

 

(f)            (i) any Originator or Servicer shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
concurso mercantil, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Originator or  Servicer shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Originator or  Servicer
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
90 days; or (iii) there shall be commenced against any Originator or  Servicer
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 90 days from the entry thereof; or (iv) any Originator or
Servicer shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) any Originator or  Servicer shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g)           one or more judgments or decrees shall be entered against any
Originator or the Servicers involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $5,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, satisfied, stayed or bonded pending
appeal within 60 days from the entry thereof or

 

(h)           An Event of Default occurs under Section 8.1(j) of the Bank of
America Credit Agreement, without giving effect to any termination of such
agreement; or

 

38

--------------------------------------------------------------------------------


 

(i)            (i)  any of the Transaction Documents shall cease, for any
reason, to be in full force and effect (other than in accordance with its terms
or as agreed to by the Administrative Agent), or any Originator or a Servicer
shall so assert, or (ii) any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

 

(j)            any Governmental Authority shall condemn, nationalize, seize or
otherwise expropriate any substantial portion of the assets or the Capital Stock
or other equity interests of Sanmina-SCI or any Originator or take any similar
action by way of introduction of legislation or otherwise, and such action shall
materially affect the ability of Sanmina-SCI to perform its obligations under
any Transaction Document; or

 

(k)           a Change of Control shall occur;

 

then, and in any such event, (A) if such event is a Termination Event specified
in clause (i) or (ii) of paragraph (f) above or clause (i) of paragraph
(i) above, automatically the Purchaser’s Investment Limits shall immediately be
reduced to zero and terminate, (B) if such event is any other Termination Event,
with the consent of the applicable Required Tranche Purchasers, the
Administrative Agent may, or upon the request of the applicable Required Tranche
Purchasers, the Administrative Agent shall, by notice to the Servicers, declare
the Purchaser’s Investment Limits for the relevant Tranche to be reduced to zero
and terminated forthwith and (C) in either event, the Administrative Agent may
exercise all rights and remedies available to it under this Agreement, the
Security Documents or at law, including, without limitation, the application of
funds in the applicable Collection Accounts to pay any obligations of the
Originators or the Servicers hereunder and under the other Transaction
Documents.

 

Each reference to “Servicer” as used in this Section 7 shall be understood to
include Sanmina-SCI even after such date as it shall cease to serve as a
Servicer hereunder.

 

SECTION 8.           THE ADMINISTRATIVE AGENT

 

8.1.          Appointment.  Each Purchaser hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Purchaser under this
Agreement and the other Transaction Documents, and each such Purchaser
irrevocably authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and the other Transaction
Documents to which it is a party or by which it is bound and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Transaction Documents,
together with such other powers as are reasonably incidental thereto, including,
without limitation, (a) receiving all applicable notices referred to in this
Agreement or in the other Transaction Documents on behalf of such Purchaser,
(b) giving all applicable notices referred to in this Agreement or the other
Transaction Documents to or on behalf of such Purchaser, (c) maintaining the
Register pursuant to Sections 2.11 and 9.6 and (d) receiving payments and
deposits (under Section 2.3 or otherwise) from the Originators and the
Servicers, and giving release and acquittance therefor in accordance with the
terms of this Agreement.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those

 

39

--------------------------------------------------------------------------------


 

expressly set forth herein or in the other Transaction Documents, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent.  The provisions of this Section 8 are solely for the
benefit of the Administrative Agent and its officers, directors, employees,
agents, attorneys-in-fact and affiliates, and no other Person shall have any
rights as a third party beneficiary of any of the provisions hereof.  The
Administrative Agent shall perform its obligations hereunder with reasonable
care, using a degree of skill and attention no less than that which the
Administrative Agent (i) exercises with respect to comparable duties that it
performs when holding comparable assets for itself and (ii) exercises with
respect to comparable administrative duties that it performs for comparable
assets for others, and in a manner consistent with the standard of care
exercised by similar administrators relating to the duties to be performed
hereunder.  The Administrative Agent shall have no obligations, duties or
responsibilities except for those set forth in this Agreement.

 

8.2.          Delegation of Duties.  The Administrative Agent  may execute any
of its duties under this Agreement and the other Transaction Documents by or
through agents, custodians, nominees or attorneys-in-fact and shall be entitled
to rely upon, and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with, advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, custodians, nominees
or attorneys-in -fact selected by it with reasonable care.

 

8.3.          Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other
Transaction Document (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have proximately resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any Person (including
without limitation any of the Purchasers) for (A) any recitals, statements,
representations or warranties made by any Person (other than an Agent or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates) contained in this Agreement or any other Transaction Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Transaction Document, (B) the value, validity, effectiveness, genuineness,
collectability, enforceability or sufficiency of this Agreement or any other
Transaction Document, (C) any Liens or guarantees (including without limitation
pursuant to any Guarantee Obligation) granted by, or purported to be granted by,
any of the Security Documents or otherwise, (D) ascertaining or inquiring as to
the existence or possible existence of any Termination Event, or (E) any failure
of any party hereto or thereto (other than the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates) to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Transaction Document, to inspect the
properties, books or records of any Originator, or to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
this Agreement or applicable law. Anything in this

 

40

--------------------------------------------------------------------------------


 

Agreement to the contrary notwithstanding, in no event shall the Administrative
Agent be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Administrative Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

8.4.          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon (i) any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and (ii) advice and
statements of legal counsel (including, without limitation, counsel to any of
the Originators), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Purchased Interest as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Required Purchasers (or, if so specified by this Agreement, all Purchasers)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Purchasers against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Transaction Documents
in accordance with a request of the Required Purchasers (or, if so specified by
this Agreement, all Purchasers or the applicable Required Tranche Purchasers, as
the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Purchasers and all future holders
of the Purchased Interests.

 

8.5.          Notice of Termination.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Incipient
Termination Event or Termination Event unless the Administrative Agent  has
received notice from a Purchaser or an Originator referring to this Agreement,
describing such Incipient Termination Event or Termination Event and stating
that such notice is a “notice of termination.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Purchasers.  The Administrative Agent shall
take such action with respect to such Incipient Termination Event or Termination
Event as shall be reasonably directed by the Required Purchasers (or, if so
specified by this Agreement, all Purchasers or the applicable Required Tranche
Purchasers, as the case may be); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Incipient Termination Event or
Termination Event as they shall deem advisable in the best interests of the
Purchasers.

 

8.6.          Non-Reliance on Administrative Agent and Other Purchasers.  Each
Purchaser expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including, without limitation, any review
of the affairs of an Originator or any affiliate of an Originator, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Purchaser.  Each Purchaser represents to the Administrative Agent that it
has, independently and

 

41

--------------------------------------------------------------------------------


 

without reliance upon the Administrative Agent or any other Purchaser, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Originators and their
affiliates and made its own decision to make its purchases hereunder and enter
into this Agreement and the other Transaction Documents to which it is a party
or by which it is bound.  Each Purchaser also represents and covenants that it
will, independently and without reliance upon the Administrative Agent, any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates or
any other Purchaser, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Transaction Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Originators and their respective
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Purchasers by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Purchaser with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Originator or any affiliate of an Originator that may
come into the possession of the Administrative Agent, or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

8.7.          Indemnification.  The Purchasers agree to indemnify the
Administrative Agent in its capacity as such and/or its officers, directors,
employees, agents, attorneys-in-fact or affiliates (to the extent not reimbursed
by the Originators and without limiting the obligation of the Originators to do
so), ratably according to its applicable Purchaser’s Investment Percentage in
effect on the date on which indemnification is sought under this Section 8.7
(or, if indemnification is sought after the date upon which the Purchaser’s
Investment Limits shall have terminated and the Purchased Interests shall have
been paid in full, ratably in accordance with such applicable Purchaser’s
Investment Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever (including
without limitation attorneys’ fees and disbursements) that may at any time be
imposed on, incurred by or asserted against the Administrative Agent and/or its
officers, directors, employees, agents, attorneys-in-fact or affiliates in any
way relating to or arising out of, the Purchaser’s Investment Limits, this
Agreement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent and/or its
officers, directors, employees, agents, attorneys-in-fact or affiliates under or
in connection with any of the foregoing; provided, that no Purchaser shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s and/or its officers, directors,
employees, agents, attorneys-in-fact or affiliates gross negligence or willful
misconduct.  If any indemnity furnished to the Administrative Agent for any
purpose shall, in its opinion, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  None of the provisions of this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise to incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or under any

 

42

--------------------------------------------------------------------------------


 

Transaction Document, or in the exercise of any of its rights or powers
hereunder or thereunder, if it shall have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not assured to it.  In the case of any investigation, litigation or
proceeding giving rise to any indemnification under this Section 8.7, this
Section 8.7 applies whether any such investigation, litigation or proceeding is
brought by the Administrative Agent, any Purchaser or a third party.  The
agreements in this Section 8.7 shall survive the payment of all amounts payable
hereunder.

 

8.8.          Agent in Its Individual Capacity.  The Administrative Agent and
its affiliates may make loans to, accept deposits from, act as trustee under
indentures of, accept investment banking engagements from, and generally engage
in any kind of business with any Originator as though such Agent were not an
Agent and without any duty to account therefor to any other Person.  With
respect to its Purchased Interests, the Administrative Agent shall have the same
rights and powers under this Agreement and the other Transaction Documents as
any Purchaser and may exercise the same as though it were not an Agent, and the
terms “Purchaser” and “Purchasers” shall include the Administrative Agent in its
individual capacity.

 

8.9.          Successor Administrative Agent.  The Administrative Agent may
resign as Agent upon 30 days’ written notice to the Purchasers and the
Servicer.  If the Administrative Agent shall resign as Agent under this
Agreement and the other Transaction Documents, then the Required Purchasers
shall appoint from among the Purchasers a successor agent for the Purchasers,
which successor agent shall (unless a Termination Event under Section 7(a) or
Section 7(f) shall have occurred and be continuing, in which instance any such
appointment shall be immediately effective and shall not require any prior
notice to or approval of the Servicer or any other Person) be subject to
approval by the Servicer (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent under this Agreement and the Transaction
Documents (including without limitation the Security Documents), and the
resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the Transaction Documents (including
without limitation the Security Documents), and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Agent, any of the parties to this Agreement or
any Transaction Document, or any holders of the Purchased Interests.  If no
successor agent has accepted appointment as Administrative Agent by the date
that is 20 days following a resigning Agent’s notice of resignation, the
resigning Agent’s resignation shall nevertheless thereupon become effective, and
the Purchasers shall assume and perform all of the duties of such Agent
hereunder until such time, if any, as the Required Purchasers appoint a
successor agent as provided for above.  After any resigning Administrative
Agent’s resignation as Agent, the provisions of this Section 8 shall continue to
apply to it with respect to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Transaction
Documents, including, without limitation, the liability of each such Agent under
Section 8.3 for (and the exclusion from any liability of any Purchaser to
indemnify any such Agent under Section 8.7 in respect of) any such actions or
omissions that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.

 

43

--------------------------------------------------------------------------------


 

8.10.        Determination Pursuant to Security Documents.  In each circumstance
where, under any provision of a Security Document or this Agreement, the
Administrative Agent shall have the right to grant or withhold any consent,
exercise any remedy, make any determination or direct any action by the
Administrative Agent under such Security Document, the Administrative Agent
shall act in respect of such consent, exercise of remedies, determination or
action, as the case may be, only with the consent of and at the direction of the
Required Purchasers unless unanimity or direction of the applicable Required
Tranche Purchasers, as the case may be, is required by the relevant agreement;
provided, however, that no such consent of the Required Purchasers shall be
required with respect to any consent, determination or other matter that is, in
the Administrative Agent’s reasonable judgment, ministerial or administrative in
nature or provided for in this Agreement, and provided that the Administrative
Agent is hereby authorized on behalf of all of the Purchasers, without the
necessity of any further consent from any Purchaser, from time to time prior to
a Termination Event, to release portions of the Collateral from the security
interests and Liens imposed by the Security Documents in connection with any
dispositions of such portions of the Collateral permitted by the terms of this
Agreement or the Security Documents or as may be required by law. In each
circumstance where any consent of or direction from the Required Purchasers is
required, the Administrative Agent shall send to the Purchasers a notice setting
forth a description in reasonable detail of the matter as to which consent or
direction is requested and the Administrative Agent’s proposed course of action
with respect thereto.

 

8.11.        Merger of the Administrative Agent.  Any Person into which the
Administrative Agent may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Administrative Agent shall be a party, or any Person
succeeding to the business of the Administrative Agent shall be the successor
hereunder and under the Transaction Documents of the Administrative Agent,
without the execution or filing of any paper with any party hereto or thereto or
any further act on the part of any of the parties hereto or thereto except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein or in any Transaction Document to the contrary
notwithstanding.

 

SECTION 9.           MISCELLANEOUS

 

9.1.          Amendments and Waivers.  Neither this Agreement, any other
Transaction Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 9.1.  The Required Purchasers, the applicable Required Tranche
Purchasers and each Servicer and Originator party to the relevant Transaction
Document may, or, with the written consent of the Required Purchasers and the
applicable Required Tranche Purchasers or the Administrative Agent, as the case
may be, and each Servicer and Originator party to the relevant Transaction
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Transaction Documents or any Scheduled
Receivables for the purpose of adding any provisions to this Agreement or the
other Transaction Documents or any Scheduled Receivables or changing in any
manner the rights of the Purchasers or of the Originators or the Obligors
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Purchasers and the applicable Required Tranche Purchasers and the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Transaction Documents or any
Incipient Termination Event or Termination Event and its consequences;

 

44

--------------------------------------------------------------------------------


 

provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the face amount or extend the Scheduled Due Date
of any Scheduled Receivable, reduce the stated rate or amount of any interest,
Purchased Interest, Interest or fee payable hereunder or extend the scheduled
date of any payment thereof, change any Purchaser’s Investment Percentage, or
increase the amount or extend the expiration date of, or otherwise change, any
Purchaser’s Investment Limit, in each case without the written consent of each
Purchaser directly affected thereby; (ii) eliminate or reduce the voting rights
of any Purchaser under this Section 9.1 without the written consent of such
Purchaser; (iii) require or result in any requirement that a Tranche A Purchaser
acquire Receivables in respect of which any entity other than a Tranche A
Eligible Buyer is the account debtor or require or result in any requirement
that a Tranche B Purchaser acquire Receivables in respect of which any entity
other than a Tranche B Eligible Buyer is the account debtor; (iv) (A) reduce any
percentage specified in the definition of Required Purchasers or Required
Tranche Purchasers, (B) consent to the assignment or transfer by any Originator
of any of its rights and obligations under this Agreement and the other
Transaction Documents, (C) release any Obligor, the Guarantor or any Collateral
(except as otherwise expressly permitted hereunder without such consent),
(D) amend or modify any provision of any Transaction Document if the effect of
such amendment or modification would be to permit Collections received in
respect of any Tranche to be used to pay Receivables of, or any obligations
relating to, any other Tranche, or (E) amend or modify the definition of
“Obligations”, “Scheduled Receivable”, “Tranche A Receivable”, “Tranche B
Receivable”, “Receivable” or “Eligible Receivable”, “Tranche A Eligible Buyer”,
“Tranche B Eligible Buyer”, or Sections 2.1, 2.2, 2.3, 2.6(a) or (b), 2.9, 5.13,
5.17 or 9.7 in this Agreement or “Secured Parties” in the Collateral Assignment
Agreement, or amend, modify or waive Section 9 or any provision of the
Guarantee, in each case without the written consent of all Purchasers; or
(iv) amend, modify or waive any provision of Section 8 without the written
consent of the Administrative Agent.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Purchasers and
shall be binding upon the Originators, the Purchasers, the Administrative Agent
and all future holders of the Purchased Interests.  In the case of any waiver,
the Originators, the Purchasers and the Administrative Agent shall be restored
to their former position and rights hereunder and under the other Transaction
Documents, and any Incipient Termination Event or Termination Event waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Incipient Termination Event or Termination Event, or impair
any right consequent thereon.

 

9.2.          Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made (i) if by hand, when delivered, (ii) if by air
courier service, when delivered, or (iii) if by telecopy, when received by the
addressee, addressed as follows in the case of the Servicers and the other
Originators, the Administrative Agent and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the
Purchasers, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Servicers
(for themselves and for
each Originator):

 

7 West Nile Street
Glasgow, Scotland G12PR
Attention: Treasury Manager
Telecopy: 44-141-245-2882

 

45

--------------------------------------------------------------------------------


 

 

 

With a copy to:

2300 Highway 79 South
P.O. Box 1900
Guntersville, AL 35976
Attention: Accounts Receivable Manager
Telecopy: (256) 505-4414

 

 

 

 

 

With a copy to:

3 Depot Close #01-04
Singapore, 109840
Attention: Account Receivable Manager
Telecopy: 65-63711522

 

 

 

 

 

With a copy to:

Sanmina-SCI Corporation
2700 North First Street
San Jose, CA 95134
Attention: Treasurer
Telecopy: (408) 964-3644
Telephone: (408) 964-3500
Website: www.sanmina-sci.com

 

 

 

Administrative Agent:

 

Deutsche Bank AG, New York Branch
60 Wall Street
New York, New York 10005
Attention: Carol Khan and Thomas Sakellariou
Telecopy: 212-797-0473
Telephone: 212-250-3086/212-250-4412

With a copy to:

Deutsche Bank Trust Company Americas
100 Plaza One
Jersey City, NJ 07302
Attention: Joe Cusmai
Telecopy: 201-593-2313
Telephone: 201-593-2202

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Purchasers shall not be effective until received.

 

46

--------------------------------------------------------------------------------


 

9.3.          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Originators, the Administrative Agent or
any Purchaser, any right, remedy, power or privilege hereunder or under the
other Transaction Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

9.4.          Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Transaction Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the purchases hereunder.

 

9.5.          Payment of Expenses and Taxes.  (a) Except to the extent limited
by other provisions of this Agreement or the other Transaction Documents, or any
other documents prepared in connection therewith, the Originators jointly and
severally agree (i) to pay or reimburse the Administrative Agent for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other
Transaction Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
and documented fees and disbursements of counsel to the Administrative Agent,
with statements with respect to the foregoing to be submitted to the Servicers
prior to the initial Purchase Date (in the case of amounts to be paid on the
initial Purchase Date) and from time to time thereafter on a quarterly basis or
such other periodic basis as the Administrative Agent shall deem appropriate;
(ii) to pay or reimburse each Purchaser and the Administrative Agent for all
their reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Transaction Documents and any such other documents, including, without
limitation, the reasonable and documented fees and disbursements of counsel to
each Purchaser and of counsel to the Administrative Agent; (iii) to pay,
indemnify, and hold each Purchaser and the Administrative Agent harmless from,
any and all documented recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Transaction Documents and any such other documents; and (iv) to indemnify and
hold harmless each Indemnified Person from and against any and all reasonable
and documented Indemnified Amounts to which any such Indemnified Person may
become subject arising out of or in connection with (1) the execution, delivery,
enforcement, performance and administration of this Agreement, the other
Transaction Documents and any such other documents, (2) the use of the proceeds
of the Purchased Interests, and (3) any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto, and to reimburse each Indemnified Person
upon demand for any reasonable legal or other reasonable and documented expenses
incurred in connection with investigating or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to losses, claims, damages, liabilities or related

 

47

--------------------------------------------------------------------------------


 

expenses to the extent they are found by a final, non-appealable judgment of a
court to arise from the willful misconduct or gross negligence of such
Indemnified Person.  All amounts due under this Section 9.5(a) shall be payable
not later than 10 Business Days after written demand therefor.  Statements
payable by an Originator pursuant to this Section 9.5(a) shall be submitted to
the address of the Servicers set forth in Section 9.2, or to such other Person
or address as may be hereafter designated by the Servicers in a written notice
to the Administrative Agent.  The agreements in this Section 9.5(a) shall
survive payment of all amounts payable hereunder.

 

(b)           Each Indemnified Person under the provisions of
Section 9.5(a) will, upon the service of a summons or other initial legal
process upon it in any action or suit instituted against it or upon its receipt
of written notification of the commencement of any investigation or inquiry of,
or proceeding against, it in respect of which indemnity may be sought on account
of the provisions contained in Section 9.5(a), promptly give written notice (the
“Notice”) of such service or notification to the Servicers.  Notwithstanding the
foregoing, the omission so to notify the Servicers of any such service or
notification shall not relieve the Originators from any of the obligations under
Section 9.5(a) that the Originators may have to the indemnified person, except
to the extent the Originators have been materially prejudiced thereby.  The
Originators shall not be liable for any settlement of any such action, suit or
proceeding effected without their prior written consent (which consent shall not
unreasonably be withheld), but if settled with their prior written consent or if
there be a final judgment for the plaintiff in any such action, suit or
proceeding, the Originators agree to indemnify and hold harmless any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  The Originators shall not, without the prior written consent of the
Indemnified Person (which consent shall not unreasonably be withheld or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is a party or in respect of which
indemnity could have been sought under the preceding paragraph by such
Indemnified Person unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding.

 

9.6.          Successors and Assigns; Participations and Assignments. 
(a) Subject to the provisions of this Section 9.6, this Agreement shall be
binding upon and inure to the benefit of the Originators, the Servicers, the
Purchasers, the Lead Arranger, the Administrative Agent, all future holders of
the Purchased Interests and their respective successors and assigns, except that
no Originator or the Servicers (in its capacity as such) may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each Purchaser.

 

(b)           Any Purchaser may, without the consent of the Servicers, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Purchased Interest owing to such Purchaser, any Purchaser’s Investment
Limits of such Purchaser or any other interest of such Purchaser hereunder and
under the other Transaction Documents.  In the event of any such sale by a
Purchaser of a participating interest to a Participant, such Purchaser’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance thereof, such Purchaser shall remain the holder of any such
Purchased Interest for all purposes under this Agreement and the other
Transaction Documents, and the Servicers, the Administrative Agent shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations under this Agreement and the other
Transaction Documents.  In no event shall any Participant

 

48

--------------------------------------------------------------------------------


 

under any such participation have any right to approve any amendment or waiver
of any provision of any Transaction Document, or any consent to any departure by
any Originator therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of the Purchased Interests or any fees
payable hereunder, or postpone the Scheduled Due Date of the Purchased
Interests, in each case to the extent subject to such participation.  The
Originators agree that each Participant shall be entitled to the benefits of
Sections 2.7, 2.8 and 2.9 with respect to its participation in the Purchaser’s
Investment Limits and the Purchased Interests outstanding from time to time as
if it was a Purchaser; provided that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Purchaser
would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Purchaser to such Participant had
no such transfer occurred.

 

(c)           Any Purchaser (an “Assignor”) may, in accordance with applicable
law, at any time and from time to time assign to any Purchaser or any Purchaser
Affiliate or, with the prior written consent of the Servicers and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Transaction Documents pursuant to an Assignment and Acceptance,
executed by such Assignee, such Assignor and any other Person whose consent is
required pursuant to this paragraph, and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that unless otherwise
agreed by the Servicers and the Administrative Agent, no such assignment to an
Assignee (other than any Purchaser or any Purchaser Affiliate) shall be in an
aggregate principal amount of less than $5,000,000, in each case except in the
case of an assignment of all of a Purchaser’s interests under this Agreement or
an assignment in connection with the replacement of a Purchaser pursuant to
Section 2.10.  For purposes of the proviso contained in the preceding sentence,
the amount described therein shall be aggregated in respect of each Purchaser
and its Purchaser Affiliates, if any.  Upon such execution, delivery, acceptance
and recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Purchaser hereunder with a Purchaser’s Investment Limits
and/or Investment as set forth therein, and (y) the Assignor thereunder shall,
to the extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto but shall continue to
be entitled to the benefits of Section 2.7, 2.8, 2.9 and 9.5 for the period of
time it was a Purchaser hereunder); provided that no Assignee shall be entitled
to receive any greater amount pursuant to Section 2.7, 2.8 or 2.9 than the
Assignor would have been entitled to receive in respect of the portion of the
rights and obligations assigned by such Assignor to such Assignee had no such
assignment occurred.  Notwithstanding any provision of this Section 9.6, the
consent of the Servicers shall not be required for any assignment that occurs
when a Termination Event shall have occurred and be continuing (although in such
event, the proviso in the immediately preceding sentence shall continue in full
force and effect).

 

(d)           The Administrative Agent shall, on behalf of the Servicers,
maintain at its address referred to in Section 9.2 a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Purchasers and the Purchaser’s Investment
Limit of, and the amount of the Purchased

 

49

--------------------------------------------------------------------------------


 

Interests owing to, each Purchaser from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Servicers, each Originator, the Administrative Agent and the Purchasers shall
treat each Person whose name is recorded in the Register as the owner of the
Purchased Interests recorded therein for all purposes of this Agreement.  Any
assignment of any Purchased Interest, shall be effective only upon appropriate
entries with respect thereto being made in the Register.  The Register shall be
available for inspection by any Purchaser or Originator at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)           Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required by
Section 9.6(c), together with payment to the Administrative Agent of a
registration and processing fee of $4,000 (which shall be the sole
responsibility of the Assignor or Assignee, as the case may be), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register on the
effective date determined pursuant thereto.

 

(f)            For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 9.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Purchaser to any Federal Reserve Bank in accordance with
applicable law.

 

9.7.          Adjustments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Purchaser, if any Tranche A Purchaser or Tranche B Purchaser, as the case may be
(a “Benefitted Purchaser”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Tranche A Purchaser
or Tranche B Purchaser, if any, respectively, in respect of the Obligations
owing to such other Purchaser, such Benefitted Purchaser shall purchase for cash
from the other Tranche A or Tranche B Purchasers, as the case may be, a
participating interest in such portion of the Obligations owing to each such
other Tranche A or Tranche B Purchaser,  as the case may be, or shall provide
such other Purchasers with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Purchaser to share the excess payment or
benefits of such collateral ratably with each of the applicable Purchasers;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Purchaser, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)           In addition to any rights and remedies of the Purchasers provided
by law, each Purchaser shall have the right, without prior notice to the
Originators, any such notice being expressly waived by the Originators to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Originators hereunder, to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Purchaser or any branch
or agency thereof to or for the credit

 

50

--------------------------------------------------------------------------------


 

or the account of the Originators, as the case may be.  Each Purchaser agrees
promptly to notify the Servicers and the Administrative Agent after any such
setoff and application made by such Purchaser; provided that the failure to give
such notice shall not affect the validity of such setoff and application.

 

9.8.          Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Servicer and the Administrative Agent.

 

9.9.          Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.10.        Integration.  This Agreement and the other Transaction Documents,
together with the Fee Letters, represent the entire agreement of the
Originators, the Servicers, the Administrative Agent, the Lead Arranger and the
Purchasers with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, the Lead Arranger or any Purchaser relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Transaction
Documents.

 

9.11.        Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT THAT
SECTION 2.3 HEREOF SHALL BE GOVERNED BY THE LAWS OF HUNGARY (IN THE CASE OF
SANMINA HUNGARY AND ENCLOSURE HUNGARY), FINLAND (IN THE CASE OF SANMINA FINLAND
AND ENCLOSURE FINLAND), ISRAEL (IN THE CASE OF SANMINA ISRAEL), SINGAPORE (IN
THE CASE OF SANMINA SINGAPORE), THAILAND (IN THE CASE OF SANMINA THAILAND) AND
THE PROVINCE OF NOVA SCOTIA, CANADA (IN THE CASE OF SANMINA CANADA).

 

9.12.        Submission To Jurisdiction; Waivers.

 

(a)           each party to this Agreement hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the general jurisdiction of the courts of the State of New
York sitting in the City of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)           each party to this Agreement consents that any such action or
proceeding may be brought in such courts and expressly and irrevocably waives
(i) any objection that it may now or hereafter have to the venue of any such
action, (ii) proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to

 

51

--------------------------------------------------------------------------------


 

plead or claim the same and (iii) any right to any other jurisdiction that may
apply by virtue of its present or future domicile, or for any other reason;

 

(c)           each Originator and Servicer hereby irrevocably and
unconditionally appoints CSC Corporation (the “New York Process Agent”), with an
office on the date hereof at 1133 Avenue of the Americas, Suite 3100, New York,
New York 10036, as its agent to receive on its behalf and on behalf of its
property, service of copies of the summons and complaint and any other process
that may be served in any such action or proceeding in any such New York State
or U.S. federal court and agrees promptly to appoint a successor New York
Process Agent in New York City (which successor New York Process Agent shall
accept such appointment in writing prior to the termination, for any reason, of
the appointment of the initial New York Process Agent) and promptly to provide
written notice to the Administrative Agent of the appointment of such successor
New York Process Agent.  In any such action or proceeding in such New York State
or U.S. federal court sitting in New York City, such service may be made on the
Originators and the Servicers by delivering in person a copy of such process to
the Originators and the Servicers in care of the appropriate New York Process
Agent at such New York Process Agent’s address, and a copy of such process shall
be forwarded to the Originators and the Servicers at their respective addresses
or transmission numbers set forth in Section 9.2.  The Originators and the
Servicers hereby irrevocably and unconditionally authorize and direct such New
York Process Agent to accept such service on their behalf and promptly to
forward a copy of such service to each Originator and Servicer;

 

(d)           consents to service of process in the manner provided for notices
in Section 9.2 and agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 9.12 any special, exemplary, punitive or consequential damages.

 

9.13.        Waiver of Immunities.  To the extent that any Originator or
Servicer has or hereafter may acquire any immunity (sovereign or otherwise) from
any legal action, suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) with respect to itself or any of its property, each Originator and
Servicer hereby irrevocably waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and the other
Transaction Documents.  Each Originator and Servicer hereby agrees that the
waivers set forth in this Section 9.13 shall have the fullest extent permitted
under the U.S. Foreign Sovereign Immunities Act of 1976 and are intended to be
irrevocable and not subject to withdrawal for purposes of such Act.

 

9.14.        Judgment Currency.  The obligations of each Originator and Servicer
under this Agreement and each other Transaction Documents and the obligations to
make payments to the Administrative Agent or any Purchaser shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency,
such party may in accordance with normal banking procedures purchase Dollars
with the judgment currency.  If the amount of Dollars so purchased is less than
the sum

 

52

--------------------------------------------------------------------------------


 

originally due to such party in Dollars, each Originator and Servicer agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify such
party against such documented loss, and if the amount of Dollars so purchased
exceeds the sum originally due to any party to this Agreement or any other
Transaction Document, such party agrees to remit promptly to the Servicers such
excess.

 

9.15.        Acknowledgements.  Each Originator and Servicer hereby acknowledges
that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Transaction Documents;

 

(b)           none of the Administrative Agent or any Purchaser has any
fiduciary relationship with or duty to any Originator arising out of or in
connection with this Agreement or any of the other Transaction Documents, and
the relationship between Administrative Agent and Purchasers, on one hand, and
the Originators and Servicers, on the other hand, in connection herewith or
therewith, is solely that of creditor and debtor; and

 

(c)           no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Purchasers or among the Originators and the Purchasers.

 

9.16.        Grant of Security Interest.  To protect against the event that,
notwithstanding the intention of the parties that the sale and assignment of all
right, title and interest of the Originators in and to the Scheduled Receivables
pursuant to this Agreement constitute a true sale, a court were to hold that
such sale and assignment constitutes a secured financing arrangement rather than
a true sale, but without derogating from the foregoing intention of the parties,
each Originator hereby grants to the Administrative Agent for the benefit of the
Administrative Agent and the Purchasers as of the date of this Agreement a
security interest under Article 9 of the UCC in all of the right, title and
interest of the Originators in, to and under the Scheduled Receivables now
existing and hereafter created as collateral security for all of the Obligations
of the Originators under this Agreement and the other Transaction Documents, and
solely for such purpose (i) the Administrative Agent shall have all of the
rights and remedies of a secured party under the UCC, (ii) all of the provisions
of this Agreement shall be construed mutatis mutandis to grant such a security
interest, (iii) the Scheduled Receivables constitute either “accounts” or
“general intangibles” under the UCC and (iv) this Agreement shall constitute a
security agreement under New York law.

 

9.17.        WAIVERS OF JURY TRIAL.  THE ORIGINATORS, THE SERVICERS, THE
ADMINISTRATIVE AGENT AND THE PURCHASERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.18.        Confidentiality.  (a)  Each Purchaser and the Administrative Agent
agrees (which agreement shall survive the termination of this Agreement) that
financial information, information from the Originators’ or Sanmina-SCI’s
respective books and records, information concerning the Originators’ or
Sanmina-SCI’s respective trade secrets and patents and any other

 

53

--------------------------------------------------------------------------------


 

information received from the Originators or the Guarantor hereunder which at
the time of receipt is clearly labeled as confidential and subject to this
Section 9.18 shall be treated as confidential by such Purchaser and the
Administrative Agent, and the Administrative Agent and each Purchaser agrees to
use its reasonable best efforts to ensure that such information is not
published, disclosed or otherwise divulged to anyone other than employees or
officers of such Purchaser or the Administrative Agent or any of their
respective Affiliates that need to know and its counsel and agents; provided it
is understood that the foregoing shall not apply to:

 

(i)            disclosure made with the prior written authorization of the
Originators or the Guarantor;

 

(ii)           disclosure of information (other than that received from the
Originators or the Guarantor prior to or under this Agreement) already known by,
or in the possession of such Purchaser or the Administrative Agent without
restrictions on the disclosure thereof at the time such information is supplied
to such Purchaser or the Administrative Agent by the Originators or the
Guarantor hereunder;

 

(iii)          disclosure of information which is required by applicable law or
required by a Governmental Authority having supervisory authority over any party
hereto;

 

(iv)          disclosure of information limited to the minimum extent necessary
or advisable in connection with any suit, action or proceeding in connection
with the enforcement of rights hereunder or under any Transaction Document or in
connection with the transactions contemplated hereby or thereby;

 

(v)           disclosure to any bank (or other financial institution) which may
acquire a participation or other interest in the Scheduled Receivables or rights
of any Purchaser hereunder or under the other Transaction Documents; provided,
that such bank (or other financial institution) agrees to maintain any such
information to be received in accordance with the provisions of this
Section 9.18;

 

(vi)          disclosure by any party hereto to any other party hereto or their
counsel or accountants, provided, that such counsel or accountants agree to
maintain the confidentiality of such information in accordance with the
restrictions of this Section 9.18;

 

(vii)         disclosure by any party hereto to its Affiliates subject to the
confidentiality obligations of this Section; or

 

(viii)        disclosure of information that prior to such disclosure has become
public knowledge through no violation of this Agreement.

 

(b)           Each Originator and Servicer agrees to treat as confidential all
information supplied by Deutsche Bank AG to structure and arrange the facility
hereunder, and shall ensure that such information is not published, disclosed or
otherwise divulged to anyone other than employees or officers of the Originators
and the Servicers, that need to know and their counsel and agents; provided it
is understood that the foregoing shall not apply to:

 

54

--------------------------------------------------------------------------------


 

(i)            disclosure made with the prior written authorization of Deutsche
Bank AG;

 

(ii)           disclosure of information which is required by applicable law or
to a Governmental Authority having supervision over any party hereto;

 

(iii)          disclosure of any party hereto to any other party hereto or their
counsel or accountants, provided, that said counsel or accountants agree to
maintain the confidentiality of such information in accordance with the
restrictions of this Section 9.18;

 

(iv)          disclosure of information limited to the minimum extent necessary
or advisable in connection with any suit, action or proceeding in connection
with the enforcement of rights hereunder or under any Transaction Document or in
connection with the transactions contemplated hereby or thereby;

 

(v)           disclosure by any party hereto to its Affiliates subject to the
confidentiality obligations of this Section;  or

 

(vi)          disclosure of information that prior to such disclosure has become
public knowledge through no violation of this Agreement.

 

[The remainder of this page is intentionally left blank]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

SANMINA-SCI MAGYARORSZÁG
ELEKTRONIKAI GYÁRTÓ KFT

 

 

 

By:

/s/ Shelly L. Byers

 

Name: Shelly L. Byers

 

Title: Legal Representative

 

 

 

 

 

SANMINA MAGYARORSZÁG
ELEKTROTECHNIKAI
RÉSZEGYSÉGGYÁRTÓ KFT

 

 

 

By:

/s/ Shelly L. Byers

 

Name: Shelly L. Byers

 

Title: Legal Representative

 

 

 

 

 

SANMINA-SCI CORPORATION

 

 

 

By:

/s/ Walter Boileau

 

Name: Walter Boileau

 

Title: Vice President

 

 

 

SANMINA-SCI UK LTD.

 

 

 

By:

/s/ Walter Boileau

 

Name: Walter Boileau

 

Title: Vice President

 

56

--------------------------------------------------------------------------------


 

 

SANMINA-SCI ISRAEL MEDICAL
SYSTEMS LTD.

 

 

 

By:

/s/ Shelly L. Byers

 

Name: Shelly L. Byers

 

Title: Director

 

 

 

SANMINA-SCI EMS HAUKIPUDAS OY

 

 

 

By:

/s/ Shelly L. Byers

 

Name: Shelly L. Byers

 

Title: Director

 

 

 

SANMINA-SCI ENCLOSURE SYSTEMS OY

 

 

 

By:

/s/ Shelly L. Byers

 

Name: Shelly L. Byers

 

Title: Director

 

 

 

SANMINA-SCI SYSTEMS SINGAPORE
PTE., LTD.

 

 

 

By:

/s/ Shelly L. Byers

 

Name: Shelly L. Byers

 

Title: Director

 

 

 

SANMINA-SCI SYSTEMS CANADA, INC.

 

 

 

By:

/s/ Shelly L. Byers

 

Name: Shelly L. Byers

 

Title: Director

 

 

 

SANMINA-SCI SYSTEMS (THAILAND),
LTD.

 

 

 

By:

/s/ Shelly L. Byers

 

Name: Shelly L. Byers

 

Title: Director

 

57

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent

 

 

 

 

 

By:

/s/ Kevin McBrien

 

Name: Kevin McBrien

 

Title: Vice President

 

 

 

By:

/s/ Stephen Atallah

 

Name: Stephen Atallah

 

Title: Managing Director

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Kevin McBrien

 

Name: Kevin McBrien

 

Title: Vice President

 

 

 

By:

/s/ Stephen Atallah

 

Name: Stephen Atallah

 

Title: Managing Director

 

58

--------------------------------------------------------------------------------